 FES 9FES (a Division of Thermo Power) and Plumbers and Pipefitters Local 520 of the United Association. Case 5ŒCAŒ26276 May 11, 2000 DECISION AND ORDER REMANDING BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME The question presented by this case is whether the Re-spondent unlawfully refused to consider for employment and refused to hire nine applicants because of their union activity or affiliation.1 The issues raised by the case, which are largely evidentiary and procedural, go to the most fundamental rights guaranteed by the Act.   Protect-ing the exercise by workers of full freedom of associa-tion and self-organization is an express, central policy of the Act.  See NLRA, Section 1.  Unquestionably, the denial to employees of access to the work force because of their union activity or affiliation runs directly against this policy.  The Board™s treatment of allegations of dis-criminatory refusals to consider or to hire and its deter-mination of related remedial issues is a measure of the Board™s effectiveness in giving substance to the rights it is charged to protect. On August 10, 1999, the Board held oral argument in this case to address questions concerning the treatment of refusals to consider and refusals to hire applicants for employment in violation of Section 8(a)(3) of the Act.2  The Board set the following issues for oral argument: 1.  What is the appropriate remedy for the finding of a discriminatory refusal to consider applicants for em-ployment?  What must the General Counsel establish in the hearing on the merits to obtain such a remedy?  What may appropriately be left to compliance and which party bears the burden of proof at each stage? 2.  What is the appropriate remedy for the finding of a discriminatory refusal to hire applicants for employment?  What must the General Counsel establish in the hearing on the merits to obtain such a remedy?  What may ap-propriately be left to compliance and which party bears the burden of proof at each stage? The Board also asked the parties to address the follow-ing cases in connection with these issues: Ultrasystems Western Constructors v. NLRB, 18 F.3d 251 (4th Cir. 1994); B E & K Construction Co., 321 NLRB 561 (1996), enf. denied 133 F.3d 1372 (11th  Cir. 1997); NLRB v. Fluor Daniel, Inc., 161 F.3d 953 (6th Cir. 1998); and Star-con, Inc. v. NLRB, 176 F.3d 948 (7th Cir. 1999).                                                                                                                      1 On September 29, 1998, Administrative Law Judge Arthur J. Am-chan issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. 2 The General Counsel filed a preargument brief.  The Charging Party and the Respondent filed preargument and postargument briefs.  Amicus curiae International Brotherhood of Boilermarkers, Iron Ship Builders, Blacksmiths, Forgers & Helpers, AFLŒCIO (Boilermakers) filed preargument and postargument briefs.  Amici curiae American Federation of Labor and Congress of Industrial Organizations (AFLŒCIO) and the Building and Construction Trades Department, AFLŒCIO (Building Trades Department) filed joint preargument and postargu-ment briefs.  Amici curiae Associated Builders and Contractors, Inc. (ABC), the Chamber of Commerce of the United States of America (Chamber), and Independent Electrical Contractors, Inc. (IDE) also filed joint preargument and postargument briefs. The Board has considered the decision and the record in light of the exceptions3 and briefs, the oral argument, and the preargument and postargument briefs, and has decided to affirm the judge™s finding that the Respondent unlawfully refused to consider nine union applicants for employment, but to remand this proceeding to the judge for further hearing concerning the discriminatory refusal-to-hire allegations. I. BACKGROUND In Fluor Daniel, Inc., 311 NLRB 498 (1993), the ad-ministrative law judge found that the respondent violated Section 8(a)(3) by discriminatorily refusing to hire ap-proximately 50 applicants who were volunteer union organizers.  The respondent excepted, inter alia, to the judge™s denial of its motion to require the General Coun-sel to specify the job positions that the respondent alleg-edly had unlawfully filled.  The Board, however, adopted the judge™s recommendations.  It ordered the respondent to offer the discriminatees instatement4 to positions for which they applied and deferred to the compliance stage the issue of whether appropriate job openings were avail-able. The Court of Appeals for the Sixth Circuit refused to enforce the Board™s order, disagreeing with the Board™s analysis of refusal-to-hire cases.   NLRB v. Fluor Daniel, supra, 161 F.3d 953. The court stated that there are two elements to an 8(a)(3) violation: antiunion ani-mus and the occurrence of an action covered by the Act such as a discharge or failure to hire.  The court con- 3 The Respondent argues that the General Counsel and the Charging Party are precluded under the Board™s Rules and Regulations from arguing that the Respondent discriminatorily refused to hire union applicants because they did not file exceptions to the judge™s failure to find a discriminatory refusal-to-hire violation.  We find no merit in this argument.  The judge deferred the refusal-to-hire issue to the compli-ance stage for resolution.  Thus, the judge recommended in the remedy section of his decision that the Respondent provide backpay to those whom it would have hired but for its unlawful conduct, with the deter-mination to be made in compliance if the Respondent would have hired any of the nine discriminatees.  Because the General Counsel and Charging Party prevailed on the merits of the discriminatory refusal-to-consider allegation, and the refusal-to-hire issue was expressly reserved for the compliance stage, we find that Sec. 102.46(b)(2) of the Board™s Rules and Regulations, providing that any exception not urged shall be deemed to have been waived, does not preclude consideration of the refusal-to-hire allegation.  See Pay Less Drug Stores Northwest, 312 NLRB 972 (1993) (where the judge found in favor of the General Counsel on one of his theories, he was not required to file exceptions to preserve another theory of liability advanced at the hearing), enf. de-nied on other grounds 57 F.3d 1077 (9th Cir. 1995). 4 Because our decision addresses remedies for applicants for em-ployment, we have used the term ﬁinstatementﬂ (rather than the more familiar term ﬁreinstatementﬂ).  An ﬁinstatementﬂ remedy requires an employer to offer the discriminatees employment in the positions for which they applied or, if those positions no longer exist, to substantially equivalent positions.   331 NLRB No. 20  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10cluded that if an employer has no job openings, there can 
be no 8(a)(3) violation because no action covered by the 
statute has taken place.  In short, there is no action ﬁin 
regard to hireﬂ as required by Section 8(a)(3).  Conse-
quently, the court found that the General Counsel must 
prove that there was an actual fa
ilure to hire to establish a 
refusal-to-hire violation.  To do so, the General Counsel 
must match qualified applicants with available jobs as an 
element of his prima facie case.  This must be done at the 
hearing on the merits where the respondent has the op-
portunity to meet its burden of showing that it would 
have made the same hiring decisions even in the absence 
of union activity or affiliation.  The court disagreed with 
the Board™s deferral of job matching to the compliance 
stage.  ﬁDetermining the scope of an employer™s liability 
in compliance proceedings seems to us counterintuitive, 
even backwards.  Complia
nce proceedings are better 
focused upon remedial questions.ﬂ Id. at 970. 
In Ultrasystems Western Constructors
, 310 NLRB 545 
(1993), the Board found that 
the respondent violated Sec-
tion 8(a)(3) by maintaining a hiring policy which 
screened job applicants to
 discover suspected union 
sympathizers and by refusing to consider 66 applicants 
because of their union symp
athies.  No findings were 
made about how many jobs were available and how 

many would have been filled by union applicants in the 
absence of discrimination.  Although the administrative 
law judge™s recommended order directed the respondent 
to make whole only those applicants who may have suf-

fered losses by reason of the discriminatory refusal to 
consider them, the Board modi
fied this order to direct 
backpay to all 66 applicants and instatement in positions 
for which they applied.  On review, the Court of Appeals 
for the Fourth Circuit agreed with the Board that the re-
spondent had discriminatorily refused to consider the 66 
applicants.
 Ultrasystems Western Constructors v. NLRB, 
supra, 18 F.3d 251. The court, however, held that the 
Board exceeded its remedial powers by ordering backpay 

and instatement for all the discriminatees without regard 
to the availability of jobs. Id. at 259.  The court observed 
that if there were only 10 openings, it would go beyond 
remedying the discrimination to order instatement of 66 
applicants with backpay.  The court held: 
The Board could neutralize the discrimination in 
screening by ordering consideration of the 66 appli-
cants in some preferential manner on later jobs.  And 

perhaps it also could order reinstatement with backpay 
for those found, in a compliance proceeding, to have 
been denied actual positions.  Thus, a refusal to con-
sider begets a remedy that the employer must consider, 
and when the refusal to consider also results in an ac-
tual refusal to hire, the refu
sal begets the remedy that 
the employer must hire those applicants who otherwise 

would have been hired.  Id. 
On remand, the Board directed
 that it be determined in 
compliance whether the respondent would have hired 

any of the applicants but for its unlawful refusal to con-
sider their applications, and that those for whom such 
findings were made be offered immediate instatement 
and backpay. 316 NLRB 1243, 1244 fn. 7 (1995). 
In subsequent cases, the Bo
ard followed the approach 
taken in its decision on remand in 
Ultrasystems Western 
Constructors.   
For example, in 
B E & K
, supra, 321 
NLRB 561, the Board found that there were seven appli-
cants who were discriminatorily refused consideration 
for employment at a time when no job openings existed 
for them.  The Board ordered 
that if the General Counsel 
showed in compliance that 
nondiscriminatory considera-
tion would have resulted in the hiring of the seven appli-
cants into positions equivalent to those for which they 
applied that became availa
ble subsequent to their 
applications, the discriminatees were to be offered 
backpay and instatement in 
current equiva
le
nt jobs.
5                                                           
The Board followed the 
Ultrasystems Western Con-
structors approach again in 
Starcon, Inc.
, 323 NLRB 977 
(1997).  In that case,
 the Board found that the Respon-
dent violated Section 8(a)(3) by ﬁrefusing to hire or even 
considerﬂ 80 applicants becaus
e of their intent to organ-
ize the Respondent™s work force. Id. at 982. The Board 

ordered instatement and backpay for all 80 applicants 
and deferred to the compliance stage questions concern-
ing the number of jobs that would have been available 
during the period of the discriminatory conduct
.  On re-
view, the Seventh Circuit
 agreed with the Sixth Circuit in 
Fluor Daniel
 to the extent that it held that the employer 
must be allowed to show at the hearing on the merits that 
it would not have hired the discriminatees even in the 
absence of their union activity or affiliation. 
Starcon, Inc. 
v. NLRB, supra, 176 F.3d at 951.  It disagreed, however,
 with the Sixth™s Circuit™s requirement that the General 
Counsel match qualified applicants with job openings as 
an element of his prima faci
e case for a refusal to hire 
violation.  Instead, it held that the General Counsel must 

ﬁat a minimumﬂ establish in the unfair labor practice 
proceeding the number of union supporters who would 
have been hired had the respondent ﬁnot been actuated by 
hostility to unionizationﬂ (and it stated that the number 
could be as low as one).  176 F.3d at 951Œ952.  It implied 
that establishing which particular applicants would have 
obtained which of the discriminatorily withheld jobs 
could be determined in comp
liance.  The court agreed 
that there was substantial evidence of hiring violations, 

but because the General Counsel had not shown how 
many applicants had been the victims of a discriminatory 
refusal to hire, the court 
enforced only the cease-and-
 5 On review, the Eleventh Circuit did not reach this remedial issue as 
it found that substantial evidence did not support the Board™s finding of 
a discriminatory practice.  133 F.3d 1372. 
 FES 11desist provision of the order and denied enforcement of 
the affirmative relief provisions.
  II. POSITION OF THE PARTIES AND AMICI 
CURIAE A. The General Counsel™s Position 
The General Counsel propose
s that the Board adopt a 
new framework for analyzing cases of discriminatory 

refusals to consider or to hire applicants for employment.  
In cases where hiring has taken place, the General Coun-
sel proposes no change from current Board precedent.  
However, in cases alleging a refusal to consider where no 
hiring has taken place, the General Counsel urges depar-
ture from the approach taken in 
B E & K
 Construction
, supra, where the Board, having found a discriminatory 
refusal to consider, ordered that the General Counsel be 
allowed in compliance to show that subsequent job open-
ings occurred and that the discriminatees would have 
been hired for those openings but for the unlawful con-
duct.  The General Counsel contends that this approach 
amounts to the litigation of an unfair labor practice alle-
gation at the compliance stage.
  He proposes, instead, 
that if a discriminatory refusal to consider has been es-

tablished and no hiring ha
s taken place, the remedy 
should be limited to a cease-
and-desist order and an or-
der to consider the discriminatees and to hire them if they 
meet the employer™s nondiscriminatory standard.  Where 
subsequent job openings arise, the General Counsel argues 
that the question of whether the openings were filled using 
lawful considerations should be the subject of a new 
charge alleging an actual refusa
l to hire the applicant.   
B.  The Charging Party™s Position 
The Charging Party argues that although both refusal-
to-consider and refusal-to-hir
e allegations are present in 
this case, the better course is to analyze the case as a re-

fusal-to-hire violation becaus
e there is evidence of actual 
hiring.  The Charging Party further argues that the Gen-
eral Counsel established that union supporters applied at 
the time the Respondent was hiring and that the Respon-
dent did not hire the applicants, in part, because of their 
union affiliation or support.  In addition, the Respondent 

failed to show that it would not have hired the union ap-
plicants regardless of their 
union affiliation.  The Charg-
ing Party contends that the General Counsel has, there-
fore, established a refusal-to-hire violation and that the 
Respondent should not be given a second chance at com-
pliance to litigate the hiring issue. 
C.  The Respondent™s Position 
The Respondent urges the Board to adopt the approach 
of the Sixth Circuit in 
NLRB v. Fluor Daniel, Inc.
, supra, 
which requires that to estab
lish a prima facie case of dis-
criminatory refusal to hire, the General Counsel must 

show that there was a specifi
c job opening available for 
which the applicant was qualified and that antiunion 

animus was involved in the decision not to hire the appli-
cant.  The Respondent argues
 that the General Counsel 
failed to establish a violation here because he did not 

match applicants to available job openings. 
D.  The Boilermakers™ Position 
The Boilermakers urge the Boar
d to find that the quali-
fication of applicants should not be an element in the 
General Counsel™s prima facie case for either a refusal-
to-consider or a refusal-to-hire violation.  The Boiler-
makers argue that only the employer ultimately possesses 
the information about whether an applicant is competent 
and meets the requirem
ents for a specific job.  It may be 
virtually impossible for the General Counsel to deter-

mine the specific qualifications
 the employer is seeking. 
The Boilermakers also argue 
that where there is a re-
fusal-to-hire allegation, that allegation should be ad-

dressed and resolved in the he
aring on the merits.  Where 
both refusal-to-consider and refusal-to-hire allegations 
are involved, the Board should determine whether the 
refusal to consider gave rise to a refusal to hire in the 
liability phase of the proceeding. 
E. The AFLŒCIO and Building Trades Department 
(AFLŒCIO) Position 
The AFLŒCIO does not urge a departure from the 
Board™s current treatment of 
refusal-to-consider and re-fusal-to-hire violations.  It argues that the Board™s holding 

that a discriminatory refusal to consider violates the Act 
regardless of the contemporane
ous availability of positions 
is correct because Section 8(a)(3) reaches beyond the ulti-
mate step of the hiring process and proscribes discrimina-

tion ﬁin regard to hire.ﬂ  Further, such discrimination is 
likely to discourage union members from applying again 
when jobs might be availabl
e.  The AFLŒCIO also argues 
that compliance is an appropriate stage for determining if 
the applicant who was unlawfully refused consideration 
would have been hired in the absence of the unlawful con-
duct.  It argues that the violation is the refusal to consider 
and a subsequent refusal to hire is the harm flowing from 
that violation.  The AFLŒCIO points out that compliance 
proceedings afford the parties full due process and are 
reviewable in the courts of appeals.  Finally, the AFLŒCIO 
argues that if no jobs are av
ailable and an instatement or-
der is therefore not appropriate, the discriminatee should 

be granted preferential consideration for any further open-
ing and the employer should be required to give notice to 
the discriminatee, the charging party and the General 
Counsel, of future openings. 
F.  ABC, Chamber, and IDE™s Position (ABC) 
ABC urges the Board to adopt the reasoning of the 
Sixth Circuit in 
Fluor Daniel
 that in order to establish a 
refusal-to-hire violation, th
e General Counsel must show 
that an employer with antiunion animus has denied spe-
cifically available job openings to each qualified alleged 
discriminatee.  In this rega
rd, ABC argues that there can 
be no violation of Section 8(a)(3) for refusing to consider 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12applicants, absent actual job openings for which such 
applicants would have been hired.  It argues that all li-
ability should be determined in the unfair labor practice 
proceeding and that complia
nce proceedings should be 
reserved only for the calculation of damages for those 

discriminatees who have been proven to have been dis-
criminatorily refused available positions. 
III. DISCUSSION AND ANALYSIS 
We have given careful consideration to the arguments of 
the parties and the amici curiae and to the decisions of the 
Courts of Appeals for the Fourth, Sixth, and Seventh Cir-
cuits.  We acknowledge that there has been some confu-
sion over the elements of 8(a)(3) violations concerning 
refusals to hire and refusals 
to consider applicants for em-
ployment and the stage at whic
h the employer may present 
its defense in these cases.  Our decision today is designed 
to provide clarification.  Through the framework set forth 
below, we give guidance to all parties litigating refusal-to-
hire and refusal-to-consider violations by making clear the 
elements of the violation, 
the respective burdens of the 
parties, and the stage at which issues are to be litigated.
6  A.  Elements of a Discriminatory Refusal-to- 
Hire Violation 
To establish a discriminatory refusal to hire, the Gen-
eral Counsel must, under the allocation of burdens set 
forth in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), first show the following at the hearing on the 
merits:  (1) that the respondent was hiring, or had con-
crete plans to hire,
7 at the time of the alleged unlawful 
conduct; (2) that the applican
ts had experience or train-
ing relevant to the announced or generally known re-
quirements of the positions for hire, or in the alternative, 
that the employer has not adhered uniformly to such re-
quirements, or that the requirements were themselves 
pretextual or were applied as a pretext for discrimination; 
and (3) that antiunion animus contributed to the decision 
not to hire the applicants.
8  Once this is established, the 
                                                          
                                                                                             
6 Prior Board cases are overruled to 
the extent they are inconsistent 
with our decision today.  In acco
rdance with our usual practice, we 
shall apply our new approach not only ﬁto the case in which the issue 
arises,ﬂ but also ﬁto all pending cases in whatever stage.ﬂ  
Deluxe Metal 
Furniture Co., 121 NLRB 995, 1006Œ1007 (1958).  
Our decision does not address affirma
tive defenses to allegations of discriminatory refusals to consider or
 to hire applicants for employment 
and does not affect precedent governing such defenses.   
7 The General Counsel may establish 
a discriminatory refusal to hire 
even when no hiring takes place if he
 can show that the employer had 
concrete plans to hire and then deci
ded not to hire because applicants for the job were known union members or supporters.  See, e.g., 
V.R.D. 
Decorating, 322 NLRB 546, 551Œ552 (1996) (employer held to have 
discriminatorily refused to hire a
pplicants where employer advertised 
for experienced commericial/industrial painters, received applications 
from known union members or supporters with experience in commer-
cial and industrial painting, and delayed filling the advertised jobs in 
order to avoid making job offers to the union applicants). 
8 We do not address the nature of 
proof necessary to show antiunion 
motivation, because that was not an i
ssue in this case.  Rather, we ad-
burden will shift to the respondent to show that it would 
not have hired the applicants 
even in the absence of their 
union activity or affiliation.  If the respondent asserts that 
the applicants were not qualified for the positions it was 
filling, it is the respondent™s burden to show, at the hear-
ing on the merits, that they did not possess the specific 
qualifications the position required or that others (who 
were hired) had superior qualifications, and that it would 
not have hired them for that reason even in the absence 
of their union support or activity
.  In sum, the issue of 
whether the alleged discriminatees would have been 

hired but for the discrimination against them must be 
litigated at the hearing on the merits.  
If the General Counsel meets his burden and the respon-
dent fails to show that it would have made the same hiring 
decisions even in the absence of union activity or affiliation, 
then a violation of Section 8(a)(3) has been established.  The 
appropriate remedy for such a violation is a cease-and-desist 
order, and an order to offer the discriminatees immediate 
instatement to the positions to which they applied or, if 
those positions no longer exist, to substantially equivalent 
positions, and to make them whole for losses sustained by 
reason of the discrimination against them. 
This framework for analysis 
appropriately allocates the 
Wright Line
 burdens in a refusal-to
-hire case.  Thus, in a 
discriminatory discharge case, there generally is no ques-
tion that the alleged discriminatee was in the employer™s 
work force.  The question centers on why he was re-
moved from the work force.  The General Counsel™s bur-
den, therefore, is to show 
that protected conduct was a 
motivating factor in the decision to discharge the alleged 

discriminatee.  In contrast, the question in a discrimina-
tory hiring case is why the applicant was not taken into 
the employer™s work force. 
 That question presupposes 
that there were appropriate 
openings in the employer™s 
work force available to the app
licant.  In a discriminatory 
hiring case, therefore, the General Counsel must show 

that antiunion animus was a motivating factor in the de-
cision not to hire, and that there was at least one avail-able opening for the applicant.
  The showing of an avail-
able opening entails a showing that the applicant had 
experience or training releva
nt to the announced or gen-
erally known requirements of the opening. 
GM Electrics, 323 NLRB 125, 128 fn. 13 (1997) (the General Counsel 
showed availability of jobs for applicants by evidence 
that applicants were ﬁjourne
yman electriciansﬂ who ap-
plied for ﬁjourneyman electricianﬂ positions).  
Our framework for applying 
Wright Line
 to discrimi-
natory hiring cases adheres 
to Board precedent.  See, 
e.g., GM Electrics
, supra, and 
Casey Electric, 313 NLRB 
774 (1994) (noting that the General Counsel established 
 here to existing law on that issue.  Our concurring colleague, Member 
Brame, insists upon ﬁdirect evidenceﬂ of
 discriminatory motivation.  In 
most cases where 8(a)(3) violations
 are found, the conclusion is in-
ferred from all of the circumstances.  We know of no case which es-

chews this approach, and we would not abandon it.   
 FES 13appropriate openings for appli
cants and that applicants 
for openings of electrician 
were experienced electri-
cians).  We realize, however, that there has been some 
confusion over the requirement that the General Counsel 
make an initial showing that applicants have experience 
or training relevant to the announced or generally known 
requirements of the positions for hire.  Some of our past 
decisions have not included 
any reference to qualifica-
tions of the applicants in stating the elements of a re-
fusal-to-hire violation.  See, e.g., 
Big E™s Foodland, Inc.,
 242 NLRB 963, 968 (1979). We, therefore, clarify that 

the General Counsel must make this initial showing.
9 The General Counsel™s burden in this regard is limited 
to showing that the applicants met the employer™s publicly 

announced or generally known requirements of the posi-
tion, to the extent that thes
e facial requirements are based 
on nondiscriminatory, objective, and quantifiable em-
ployment criteria.  For example, if an employer announces 
a position requiring ﬁtwo years 
of experience as a licensed 
electrician and outstanding skills in wiring,ﬂ both objective 
and subjective criteria are involved.   ﬁTwo years of ex-
perience as a licensed electricianﬂ
 is an objective criterion.  
An applicant will know whether he meets that require-
ment.  In contrast, ﬁoutstanding skills in wiringﬂ is a sub-
jective criterion based on the employer™s judgment of 
skills.  In such circumstances, the General Counsel meets 
his burden by showing that the applicants have 2 years of 
experience as a licensed electrician.  Proof that the appli-
cant does not meet the wiring skills qualification rests with 

the employer.  Similarly, if there is any ambiguity in the 
employer™s statement of requirements for the position or 
any suggestion that the requirements are not rigid (e.g., 
ﬁtwo years preferredﬂ), the burden is on the employer to 
show that the applicant failed to meet these imprecise 
qualifications.   The employer may meet its burden by 
proving that the applicants did not have the skills or im-
precise qualifications it was seeking, regardless of their 
relevant experience and training, or that others who were 
hired had superior qualificati
ons, and that it would not 
have hired them for that re
ason even in the absence of 
their union affiliation or support. 
Regardless of whether subjective or objective employ-
ment criteria are at issue in the position for which appli-
cants apply, the General Counsel may show, in the alterna-
tive, that the employer did not uniformly adhere to the 
announced requirements, or that the requirements were, 
themselves, pretextual or pret
extually applied.  For exam-
                                                          
                                                           
9 Our dissenting colleague assert
s that we have departed from 
Wright 
Line.  However, as discussed above, th
ere has been at least some degree 
of inconsistency and confusion in the application of 
Wright Line
 to ﬁrefusal-to-hireﬂ cases.  In our d
ecision herein, we have simply sought 
to eliminate the inconsistency and c
onfusion.  Further, in doing so, we 
note that there is a difference between a discharge case and a refusal-to-
hire case.  In the former, the employee has been performing for the 
employer in the job.  Thus, he presumptively meets the facial require-
ment for the job.  In the la
tter case, this is not so.   
ple, assume that the employer™s announced requirements 
for a position of electrician are 2 years™ experience as a 
licensed electrician with at le
ast 1 year of experience in 
commercial wiring.  Assume further that the General 
Counsel shows that there are two applicants for this posi-
tion.  Applicant A has 2 years of experience as a licensed 
electrician, including 1 year of experience in commercial 
wiring.  Applicant B has 2 years of experience as a li-
censed electrician, including 1 year of experience in resi-
dential wiring, and no experience in commercial wiring.  
Assume finally that the General Counsel shows: (1) the 
employer decided to hire B because he made a more fa-
vorable impression in the interview, even though A met 
the announced requirements and B did not; and (2) the 
employer reversed that decision and hired A when it dis-
covered that B was a union supporter.  In such a case, the 
General Counsel has met his burden on training and ex-
perience because he has made 
an initial showing that the 
announced requirements were applied as a pretext for re-
fusing to hire a union applicant. 
Another example of pretex
t involves the following 
scenario.  The employer adver
tises for electricians with 2 years™ experience in commerci
al wiring.  The employer 
receives only one application.  The applicant, who indi-
cates union affiliation on the application, has completed 
an apprenticeship program for 
electricians working in the construction industry but has no experience in commer-
cial wiring.  The employer 
hires no one, even though the 
record shows that it has an 
immediate need for electri-
cians.10  Assuming the General Counsel can show anti-
union animus in such a case, he has met his burden on 
training and experience by 
showing that the employee 
had relevant or equivalent experience and that the em-

ployer chose to hire no one even though it needed elec-
tricians.  In other words, the General Counsel has made a 
showing that the announced 
requirements were applied 
as a pretext to avoid hiring a union applicant. 
The evidentiary scheme discussed above is an appropriate 
allocation of the burdens. The applicants are in the best 
position to provide objective evidence about their training 
and experience.  Thus, it appropriately falls to the General 
Counsel to show that the applicants met the objective em-
ployment criteria of the position at issue.
11 On the other 
hand, the employer alone knows the full range of its subjec-
tive and/or judgmental employm
ent criteria.  Further, the 
employer is in possession of the information about the 
 10 In our hypothetical, the record facts show that the employer has a 
need for electricians. We do not substitute our business judgment for 
that of the employer. 
11 According to our dissenting colle
ague, who cites Judge Posner™s 
penguin hypothetical in the Seventh Circuit™s 
Starcon decision, if an 
employer stated in his advertisement 
that penguins would not be hired, 
the General Counsel could establish hi
s case, even if the applicant were 
a penguin.  With due respect to our colleague, Judge Posner, and the 
Seventh Circuit, we believe that wh
ere such an objective and precise 
qualification is set, the General Counsel must show that the applicant 
meets that criterion or that the criterion is pretextual.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14qualifications of the applicants it has hired.  It is, therefore, 
appropriate that the burden fall to the employer to establish 
that the applicant did not meet its specific criteria for the 
position, was otherwise unqualified for the positions, or was 
not as qualified as those who were hired. 
There has also been confusion and controversy about 
discriminatory refusal-to-hire cases where the number of 
applicants exceeds the number
 of job openings.  As dis-
cussed earlier, the Sixth Circuit held in 
Fluor Daniel
 that 
there could be no violation of Section 8(a)(3) if there 

were no jobs available and that
 to establish a discrimina-
tory refusal to hire, the General Counsel had to match 

each qualified applicant to an opening.  The Seventh Cir-
cuit disagreed with this approach and held in 
Starcon
 that 
the General Counsel need only show that one applicant 
was discriminated against to establish a violation of Sec-
tion 8(a)(3) warranting a cease-and-desist order.  If, 
however, the General Counsel seeks a backpay and in-
statement remedy, then the General Counsel must show, 
at the unfair labor practice 
stage of the proceeding, how 
many of the applicants the employer would have hired 
had it not discriminated against union applicants. 
We agree with the Seventh™s Circuit™s reasoning.  Ac-
cordingly, we find that in cases involving numerous ap-
plicants, the General Counsel need only show that one 
applicant was discriminated against to establish a refusal-
to-hire violation warranting a 
cease-and-desist order.  If 
the General Counsel seeks an affirmative backpay and 
instatement order, he must sh
ow that there were openings 
for the applicants.  Consequently, if, as here, there is evi-
dence that the respondent has hired employees or had 
openings available, the General Counsel must show at 
the hearing on the merits th
e number of openings that 
were available, that the applicants had the training or 
experience relevant to the openings, and that antiunion 
animus contributed to the respondent™s decision not to 
hire the applicants for the openings.  Once the General 
Counsel makes this showing, the burden shifts to the 
respondent to show that it would not have hired the ap-
plicants even in the absence of their union activity or 
affiliation.   Proof of the availability of openings cannot 
be deferred to the compliance stage of the proceeding. 
If the General Counsel is seeking a remedy of instate-
ment and backpay based on openings that he knows or 

should have known have arisen prior to the commence-
ment of the hearing on the merits, he must allege and 
prove the existence of those openings at the unfair labor 
practice hearing.
12  If he seeks such a remedy based on 
                                                          
                                                                                             
12 Thus, the parties may be assured that litigation of these issues will not 
be deferred to the compliance stage or 
to a subsequent proceeding.  Provid-
ing closure of this nature serves the interests of sound administrative prac-
tice and fairness to the parties.  See, for example, 
Jefferson Chemical Co.
, 200 NLRB 992 fn. 3 (1972), where, in a different context, the Board im-
posed a similar limitation on the multiple litigation of issues that should 
have been presented in an 
initial proceeding.  See also 
Service Employees 
Local 87 (Cresleigh Management),
 324 NLRB 774 (1997), where the Board 
openings arising after the trial has begun or based on 
openings arising before the opening of the trial that he 
neither knew nor should have known had arisen, he may 

move to amend the complaint.  If, however, the adminis-
trative law judge denies the motion, the General Counsel 
may seek that remedy in a new unfair labor practice pro-
ceeding based on a new re
fusal-to-hir
e complaint.
13  Al-
ternatively, the General Counsel may contend, in a com-

pliance proceeding, that discriminatees should be in-

stated with backpay to openings arising during or after 
the hearing as a remedy for a refusal-to-consider viola-
tion. (See the next section below for a discussion of the 
refusal-to-consider violation.) 
Where the number of applicants exceeds the number of 
available jobs, the compliance proceeding may be used to 
determine which of the applicants would have been hired 
for the openings.  Assume, for example, that the General 
Counsel established at the hearing on the merits that the 
respondent had 10 openings, that 15 applicants had the ex-
perience or training relevant to the openings, and that anti-

union animus contributed to the decision not to hire any of 
the 15 applicants for the openings.  Assume further that the 
respondent did not meet its burden of showing that it would 
not have hired any of the 15 applicants even in the absence 
of their union activity or affilia
tion.  In such circumstances, 
the General Counsel has established a refusal-to-hire viola-
tion.  He has further established that a backpay and instate-
ment remedy is appropriate for 10 of the applicants.  The 
compliance proceeding may be used to determine which 10 
of the 15 applicants must be offered backpay and instate-
ment.  The remaining five applicants would be entitled to a 
refusal-to-consider remedy. (See the discussion in the sec-
tion that follows.) 
In all other respects, the compliance proceeding for re-
fusal-to-hire violations is limited to the precise calcula-

tions for the make-whole remedy.  In cases arising in the 
construction industry, the compliance stage is also used 
to resolve the issues outlined in 
Dean General Contrac-
tors, 285 NLRB 573 (1987), concerning the likelihood 
that the discriminatees would have been transferred to 
other worksites upon the completion of the project at 
which the unlawful conduct occurred.
14   In compliance proceedings, the General Counsel gen-
erally has the burden of establishing the damage that 
needs to be redressed in order to put the employee in the 
 stated that sound administrative practice and fairness to respondents require 
that, wherever practicable, there be but
 a single hearing on all outstanding 
violations of the Act involving the same respondent.  
13 See Maremont Corp., 249 NLRB 216, 217 (1980) (the General 
Counsel not precluded from litigating 
allegations in a subsequent sepa-
rate proceeding where the General Counsel was informed of the subject 

of the allegations 6 days prior to the hearing in an earlier proceeding, 
moved to amend the complaint at issue in that proceeding to include the 
allegations, and was prevented from
 doing so by the administrative 
judge™s denial of the motion).  
14 Member Hurtgen does not pass, at this juncture, on the validity of 
Dean General Contractors, 
supra
.  FES 15position he would have been but for the respondent™s 
unlawful conduct,
 Mastro Plastics Corp.
, 136 NLRB 
1342, 1346 (1962), enfd. in relevant part 354 F.2d 170 
(2d Cir. 1963)
; but there is a presumption that some back-
pay is owing when there is any unlawful deprivation of 

employment.  
Intermountain Rural Electric Assn.
, 317 
NLRB 588, 590 (1995), enfd. mem. 83 F.3d 432 (10th Cir. 
1996).  With respect to backpay, the General Counsel has 
the burden of showing that the backpay formula and 
amount is reasonable and that
 expenses incurred by the 
discriminatees should be offset against interim earnings.  

The respondent, however, has the burden of establishing 
elements that diminish its b
ackpay liability such as the 
discriminatees™ failure to mitigate.  
Iron Workers Local 
373 (Building Contractors), 
295 NLRB 648, 655
 (1989). 
B. Elements of a Discriminatory Refusal-to-
Consider Violation 
To establish a discriminatory refusal to consider, pur-
suant to 
Wright Line
, supra, the General Counsel bears 
the burden of showing the following at the hearing on the 
merits:  (1) that the respondent excluded applicants from 
a hiring process; and (2) that antiunion animus contrib-
uted to the decision not to 
consider the applicants for 
employment. Once this is established, the burden will 
shift to the respondent to show that it would not have 
considered the applicants ev
en in the absence of their 
union activity or affiliation. 
If the respondent fails to meet its burden, then a viola-
tion of Section 8(a)(3) is established.  The appropriate 
remedy for such a violation 
is a cease-and-desist order; an order to place the discrimi
natees in the position they 
would have been in, absent discrimination, for considera-
tion for future openings and to consider them for the 
openings in accord with nondiscriminatory criteria; and 

an order to notify the discriminatees, the charging party, 
and the Regional Director of future openings in positions 
for which the discriminatees applied or substantially 
equivalent positions.
15 If job openings arise after the beginning of the hearing 
on the merits, the General Counsel must initiate a
 com-
pliance proceeding for the purpose of determining 
whether the discriminatees would have been selected for 
the openings in the absence of the proven discriminatory 

failure to consider them for employment.
16  The General 
Counsel must also initiate 
a compliance proceeding re-

garding openings arising before the commencement of 

the hearing on the merits that he neither knew nor should 
                                                          
                                                           
15 Respondents will be required to provide such notification until the Re-
gional Director concludes that the case should be closed on compliance.  
16 This procedure also applies in fashioning a remedy in compliance 
for a refusal-to-hire violation where the number of discriminatees ex-
ceeds the number of available openings.  The General Counsel must 
initiate compliance proceedings to determine which of the discrimina-
tees would have been hired to fill th
e available openings,  and to deter-
mine if the remaining discriminatees
 would have been hired to fill any 
openings arising after the beginning of the hearing on the merits. 
have known had arisen.
17  At the compliance proceeding, 
in carrying his burden of showing that the discriminatees 
would have been selected, the General Counsel would 

typically put on evidence showin
g that the discriminatees 
had the qualifications or training related to the an-
nounced or generally known requirements of the posi-
tions and that, given the time at which they had applied, 
their applications would have been reviewed when the 
opening occurred.
18  Once this is established, the burden 
will shift to the respondent to show that it would not 
have hired the discriminatees to fill those openings even 
in the absence of its earlier refusal to consider them on 
the basis of their union activity or affiliation.  If the re-
spondent fails to meet its burden, then the discriminatees 
must be offered the positions in question or, if those po-
sitions no longer exist, substantially equivalent positions, 
and be made whole for any losses suffered as a result of 
the respondent™s unlawful conduct. 
This framework for analysis 
of refusal-to-consider vio-
lations adheres to Board precedent.  
B E & K Construction 
Co.
, supra, 321 NLRB 561.  Further, for the reasons set 
forth below, we believe that this approach is appropriate 

notwithstanding the
 criticisms discussed in the background 
section above that there can be no violation of Section 
8(a)(3) when no hiring is taki
ng place and that the Board is 
improperly litigating issues of liability in a compliance 
proceeding that is confined to remedial issues. 
1. A discriminatory refusal to consider
 may violate Sec-
tion 8(a)(3) even when no hiring is occurring 
The Board has long held that hiring need not take 
place in order to find an unlawful refusal to consider un-
ion applicants for employment.
19  However,
 the Sixth 
Circuit in 
Fluor Daniel
 and the Respondent have asserted 
that there can be no violatio
n of Section 8(a)(3) when 
there are no jobs available.  Their position is that Section 
8(a)(3) only prohibits discrimination ﬁin regard to hireﬂ 
and there can be no such disc
rimination in the absence of 
hiring.  We do not find this position persuasive. 
 17 The General Counsel also has the option of moving to amend the 
complaint to assert a refusal to hire
 as to these openings.  See the pre-ceding section.  If the General C
ounsel does not move to amend, how-
ever, or if the motion is denied, th
e General Counsel must initiate com-
pliance proceedings.   18 Since the General Counsel is seeking to prove only the conse-
quences of the refusal-to-consider violationŠnot a new discrimination 
violationŠproof of animus is not part of his case in compliance.  How-
ever, because there has been no show
ing in the hearing on the merits 
with respect to the hiring decision on the subsequent job opening, is-
sues related to that hiring decision cannot be resolved against the re-
spondent as an adjudicated wrongdoer.  Instead, the General Counsel 
must prove that the discriminatees 
actually would have been selected 
for the opening in question, and that entails, at a minimum, showing 
that applications filed at the time the discriminatees applied would still 
be regarded as active when the opening occurred, had the respondent™s 
normal nondiscriminatory practices been followed.   
19 See, e.g., Shawnee Industries, Inc.
, 140 NLRB 1451, 1452Œ1453 (1963), enf. denied on other grounds 333 F.2d 221 (10th Cir. 1964). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16A refusal to consider an applicant on the basis of union 
activity or affiliation has at least two independent conse-
quences, either of which would warrant a remedy, given 
the purposes of the National Labor Relations Act.  First, 
the refusal excludes applicants from the hiring process, 
whether or not job openings ar
e available at the time of 
application.  Such exclude
d applicants are then not 
within the pool of applicants for whom future jobs may 
become available.  There is 
no question that an obstruc-
tion of this sort constitutes discrimination ﬁin regard to 
hireﬂ even if there are no job openings at the time it is 
imposed.  Second, such a discriminatory refusal is a de-
terrent to employees™ engaging in their right of self-
organization.  It is just as discouraging, and just as obvi-
ously discrimination in regard to hire, as the legendary 
ﬁNo Irish need applyﬂ signs of decades past. 
The Supreme Court has long recognized that discrimi-
nation against union labor in hiring has reverberations 

beyond the refusal to hire an individual employee.  In 
Phelps Dodge Corp
. v. NLRB, 313 U.S. 177 (1941), the 
Court emphasized that such discrimination was a serious 
impediment to the exercise of
 the right to organize.  In 
holding that the 8(a)(3) proscription of ﬁdiscrimination in 
regard to hireﬂ extended to discriminatory practices to-
wards applicants for employment, the Court relied on its 
understanding of the policies of the Act.  It stated: 
Of compelling consideration is the fact that words 
acquire scope and function from the history of events 
which they summarize.  We
 have seen the close link 
between a bar to employment because of union af-
filiation and the opportunities of labor organizations 
to exist and to prosper.  Such an embargo against 
employment of union labor was notoriously one of 
the chief obstructions 
to collective bargaining through self-organization.  Indisputably the removal 
of such obstructions was the driving force behind the 
enactment of the National Labor Relations Act.  The 
prohibition against ﬁdiscrimination in regard to hireﬂ 
must be applied as a means towards the accomplish-
ment of the main object of the legislation. [Id. at 
185Œ186.] 
The Court™s basis for concluding that discrimination 

against union applicants was an impediment to organizing 
was as follows: 
Discrimination against union labor in the hiring of 
men is a dam to self-organization at the source of 
supply.  The effect of such discrimination is not con-
fined to the actual denial of employment; it inevitably 
operates against the whole idea of the legitimacy of 
organization.  [Id. at 185.] 
The Phelps Dodge
 Court was not faced with a refusal 
to consider union applicants where there were no job 
openings.  However, the Court™s rationale for finding that 
Section 8(a)(3) extends to applicants for existing open-
ings applies with equal force to a situation where there 
are no immediate openings.  Preventing union applicants 
from entering the pool of applicants for future job open-
ings is as much an obstac
le to collective bargaining 
through self-organization as is refusing to hire union ap-
plicants for current openings.  In both cases, employees 
are cut off from entering the wo
rk force, currently or at a 
future time, where they can exer
cise the right to organize.  
In both cases, the discrimination undermines the princi-
ple of freedom of organization, which the Act envisions 
as a central means of attaining industrial peace. 
For these reasons, we respec
tfully disagree with the 
Sixth Circuit and
 adhere to well-established Board
 precedent that an employer vi
olates Section 8(a)(3) if it 
refuses to consider union applicants for employment 
even if there are no openings 
at the time of application.  
2. The compliance proceeding for a refusal-to-consider 
violation is an appropriate forum for determining 
whether there was an actual job loss as a result of 
that refusal 
When a job opening follows on the heels of a refusal to 
consider an applicant for posi
tions of that kind, the ques-
tion whether the applicant would have been offered that 

job had he been given nondiscriminatory consideration at 
the outset
 is a remedial issue appr
opriately determined in the compliance stage of the refu
sal-to-consider violation.  
As discussed above, one significant consequence of a 
discriminatory
 refusal-to-consider violation is the dis-
criminatory denial of access to the pool of applicants for 

future openings.  Because th
e fundamental purpose of 
Board remedies is to ﬁundo the effects of [the] violations 
of the Act,ﬂ 
NLRB v. Seven-Up Bottling Co.
, 344 U.S. 
344, 346 (1953), it is appropriate to consider in compli-

ance whether, had the applican
t entered the pool at the 
time of application, he or she would have been hired for 
a job that subsequently opened up.  If the General Coun-
sel makes such a showing, then requiring that the job be 
offered to that applicant is 
a necessary part of the make-
whole remedy. 
By requiring that refusal-to-consider discriminatees be 
offered jobs
 in such circumstances, 
the Board does noth-
ing more than exercise its statutory authority to make 
employees whole by ﬁrestoring the economic status quo 
that would have obtained but for the company™s wrongful 
[action].ﬂ 
NLRB v. J. H. Rutter-Rex Mfg. Co.
, 396 U.S. 
258, 263 (1969).  In this regard, restoring the status quo 

ante for the victims of discriminatory refusals to consider 
by requiring offers to them of subsequent openings 
which they would have filled had they been given lawful 
consideration for hire when th
ey applied is analogous to 
requiring that victims of unlawful refusals to hire or 
unlawful discharges be offered the positions they would 
have occupied in the absence of the discrimination 
against them.  
Hicks Oils & Hicksgas
, 293 NLRB 84, 87 
(1989), enfd. 942 F.2d 1140 (7th Cir. 1991) (reserving 
for compliance the determination of the particular jobs 
 FES 17that two probationary employees would have advanced 
into had they not been unlawfully discharged, with the 
particulars of reinstatement and backpay to be based on 
that determination); 
Bailey Distributors,
 292 NLRB 
1106, 1108 (1989), enf. denied in part on other grounds 

sub nom. 
NLRB v. Browne
, 890 F.2d 605 (2d Cir. 1989) 
(in compliance, requiring re
instatement to, and backpay 
for, a driver position to which the employee who had 
been discriminatorily denied hire into helper position 
would have advanced absent the discrimination).
20  Those lines of precedent make clear that make-whole 
relief is not adequate if the victim of unlawful discrimi-
nation is not ultimately placed
 in the position he would 
have enjoyed had no discrimination occurred.  See also
  Operating Engineers Local 68 (Ogden Allied Mainte-
nance Corp.)
, 326 NLRB 1 (1998) (discriminatee found not to have incurred a willful loss of interim earnings by 
refusing Respondent™s offer to reinstate him to job held 
prior to discharge, where discriminatee™s seniority would 
have earned him promotion to higher paying position 
absent unlawful discharge). 
The Board has stressed that a compliance proceeding 
accords full due pro
cess to the parties.  Thus, in 
Perma 
Vinyl Corp.
21 the Board determined
 in a compliance pro-
ceeding that the purchaser of
 the respondent was a suc-
cessor with knowledge of the respondent™s unfair labor 
practices.  In concluding that the successor was responsi-
ble for remedying the respondent™s unfair labor practices, 
the Board stated: 
Of course, no such adjudication of liability can be 
made without affording the bona fide purchaser a full 
opportunity at a hearing, after adequate notice, to pre-
sent evidence on the question of whether it is a suc-
cessor which is responsible for remedying a predeces-
sor™s unfair labor practices.  The successor would also 
be entitled, of course, to
 be heard against the en-forcement of any order issued against it.  As has al-
ready been indicated, U.S. Pipe cannot validly claim 
that it was denied due notice and a fair hearing in this 
case.  [Id. at 969Œ970.] 
The Supreme Court approved
 the Board™s compliance 
proceedings as a forum accord
ing due process to the par-
ties in 
Golden State Bottling Co. v. NLRB
, 414 U.S. 168 
(1973). There, th
e Court stated: 
In this case, All American [the successor] has no com-

plaint that it was denied due notice and a fair hearing.  
It was made a party to the supplemental backpay speci-
fication proceeding, given notice of the hearing, and af-
                                                          
                                                           
20 The Second Circuit upheld the Boar
d™s finding that the discriminatee 
would have advanced from helper to driver in the normal course of 
events; it disagreed with the Board that the discriminatee was entitled to 
backpay at the drivers™ rate during 
those portions of the backpay period 
when his license to drive large comm
ercial trucks was suspended.   
21 164 NLRB 968 (1967), enfd. sub nom. 
United States Pipe & 
Foundry Co. v. NLRB
, 398 F.2d 544 (5th Cir. 1968). 
forded full opportunity, with the assistance of counsel, 
to contest the question of its successorship for purposes 
of the Act and its knowledge of the pendency of the un-

fair labor practice litigation at
 the time of purchase.  [Id. 
at 181.] IV. APPLICATION TO THE CASE AT BAR 
The complaint in this case alleges both refusal-to-
consider and refusal-to-hire vi
olations.  The judge found, 
and we agree, that the Respondent unlawfully refused to 
consider nine union applicants for employment.
22  Al-
though there was evidence 
that the Respondent hired 
eight welder pipefitters, the judge found that the current 
state of the record was insufficient to determine whether 
the Respondent would have hired any of the nine union 
applicants, if it had considered them on a nondiscrimina-
tory basis.  Accordingly, he deferred to compliance the 
determination of whether any of the nine applicants 
would have been hired, absent the discriminatory refusal 
to consider.  Under the framework we have set forth to-
day, however, matters that can be litigated at the unfair 
labor practice stage, must be litigated at that stage and 
cannot be deferred to complian
ce.  There was evidence in 
the record
 that the Respondent hired eight welder pipefit-
ters.  It should have been determined at the unfair labor 
practice hearing whether the Re
spondent™s failure to hire 
the discriminatees for those positions constituted unlaw-
ful refusals to hire warranting backpay and instatement 
remedies.  But, given the confusion in the law, as set 
forth above, which we have attempted to clarify today, 
 22 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The Respondent correctly asserts that the judge erred in stating in fn. 
6 of his decision that Bob McCubbin testified that FES hired Carl 
Knobb.  The record shows that McCubbin testified only that FES inter-
viewed Carl Knobb.  The judge™s er
ror, however, does not affect his 
conclusion that the Respondent unlaw
fully failed to interview or con-
sider any of the Local 520 applicants for employment. 
In finding that the Respondent unlawfully refused to consider nine union 
applicants for employment, the judge 
concluded that the criteria by which 
the Respondent claimed to disqualify the union applicants do not exist in 

written form, are not strictly adhered to, and thus, in the circumstances of 
this case, appear to be post hoc justifications for disqualifying a union appli-
cant or potential union organizer.  We agree with this conclusion.  Cf. 
J. O. 
Mory, Inc.
, 326 NLRB 604 (1998) (no finding of pretext or disparate treat-
ment of union applicants where wage comparison factor was part of estab-

lished hiring policy applied in nondiscriminatory manner).  We, therefore, 
find it unnecessary to rely on any of
 the judge™s additional rationale con-
cerning the ﬁwage compatibilityﬂ criterion.  
Because the judge did no
t reach the refusal-to-hire allegation, he did 
not consider the ﬁwage compatibilityﬂ criterion as a defense to that 
allegation.  Nevertheless, the issue of the criterion was fully litigated 
and the judge made the findings de
scribed above, which we have ap-
proved.  Accordingly, the record may not be reopened on this issue.  
Any consideration of the criterion on
 remand must be confined to the 
facts as already found by the judge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18we shall remand the proceeding to the judge for the pur-
poses of reopening the record and resolving this issue.  If 
hiring occurred between the opening of the initial hearing 
in this case and the reopening of the hearing on remand, 
the General Counsel must also litigate the question of 
whether the ninth discriminatee would have been hired 
for any such subsequent openings in the absence of the 
discriminatory refusal to consider him. 
ORDER It is ordered that this proceeding is remanded to Ad-
ministrative Law Judge Arthur 
J. Amchan for appropriate 
action consistent with his Decision and Order. 
IT IS FURTHER ORDERED that the judge shall pre-
pare a supplemental decision setting forth credibility 
resolutions, findings of fact, conclusions of law, and a 
recommended Order, as appropriate on remand.  Copies 
of the supplemental decision shall be served on all par-

ties, after which the provisions of Section 102.46 of the 
Board™s Rules and Regulations shall be applicable. 
 MEMBER HURTGEN, concurring. 
I agree with most of the majority opinion.  However, 
in two respects, I have a somewhat different view. 
1.  My colleagues in the majo
rity say that there can be 
a violation of Section 8(a)(3), in a ﬁrefusal-to-considerﬂ 
case, even if there are no job 
openings at the time of ap-
plication.  By contrast, my 
concurring colleague says that 
there can be no 8(a)(3) violation unless there is a job 

opening at the time of application.  In my view, the con-
flict is to be resolved on the basis of the statutory lan-
guage of Section 8(a)(3).  That is, the violation depends 
on whether there is ﬁdiscrimination in regard to hire.ﬂ 
In order to illustrate my position on this issue, I shall 
assume a case in which there 
are no job openings at the 
time of application.  If the employer has a hiring process 
(e.g., he normally files applications for future openings), 
and the employer refuses to do so for union adherents, 
then there is an 8(a)(3) viola
tion.  That is, there is dis-
crimination ﬁin regard to hire,ﬂ i.e., in regard to the em-

ployer™s hiring process.
1 By contrast, if the employer has no such process (e.g., 
he simply turns away all a
pplicants if there are no open-
ings), there is no discrimination in regard to hire.  There 
is no discrimination because the employer would also 
turn away nonunion applicants, and there is no ﬁin regard 
to hireﬂ because the employer
 has no hiring process. 
I think that, in most cases, the employer has some hir-
ing process.  Thus, in most cases, I would find the 8(a)(3) 
violation.  However, I believe that proof of a hiring proc-

ess is essential to that violation.
2                                                           
                                                                                             
1 If it turns out that the employer 
in this situation never has future 
openings, there would be no reme
dy of instatement and backpay. 
2 Even if there is no 8(a)(3) violation, there can nonetheless be an 
8(a)(1) violation.  In this regard, I agree with my colleagues that a 
refusal to consider union adherent
s sends an unlawful message to un-
ion-adherent applicants, even when there are no job openings.  I would 
2.  I agree with Member Brame™s observation that 
ﬁwage compatibilityﬂ is not nece
ssarily a code word for a 
discriminatory refusal to hire union members.  In the 
instant case, however, it was a pretext for such discrimi-
nation. 
MEMBER BRAME, concurring. 
The Board™s decision today significantly revises our 
approach in 8(a)(3) failure-to-hire and failure-to-consider 
cases. These revisions represent a substantial improve-

ment over the ambiguous and, in many respects, conflict-
ing mandates of the Board™s prior case law in this area. 
However, the majority™s decision fails to fully address 
the reasons why the Board™s pr
ior approach in this area 
was unsatisfactory and, accordingly, does not provide 
sufficient guidance to parties, practitioners, and the 
Board™s administrative law judges concerning the appli-
cation of the new formulation. Accordingly, I am writing 
separately to set forth my view of the proper approach in 
cases of this type. 
I. HISTORY OF 
WRIGHT LINE
1 A. Background 
The Board™s consideration of allegations of discrimina-
tion in employment based on union support or activity is 
necessarily complex, as these cases involve the interplay of 
three separate sections of the Act: Section 8(a)(3) and (c) 
and Section 10(c). 
Section 8(a)(3) provides, in pertinent part, that it is an 
unfair labor practice for an employer, ﬁby discrimination 

in regard to hire or tenure of employment or any term or 
condition of employment to encourage or discourage 
membership in any labor 
organization.ﬂ The Supreme 
Court has stated that 
[t]he language of Section 8(a)(3) is not ambiguous. The 
unfair labor practice is for an employer to encourage or 
discourage membership by means of discrimination. 
Thus this section does not outlaw all encouragement or 
discouragement of membership in labor organizations; 
only such as is accomplished by discrimination is pro-
hibited. Nor does this sectio
n outlaw discrimination in 
employment as such; only such discrimination as en-
courages or discourages membership in a labor organi-
zation is proscribed.
2 Thus, proof of discriminatory conduct that is motivated by 
union animus is generally required to establish a violation of 
Section 8(a)(3): ﬁIn the absence of a showing of antiunion 
motivation, an employer may discharge an employee for a 
good reason, a bad reason, or for no reason at all. Whether 
other persons would consider the reasons assigned for a dis-
 find that this message is an 8(a)(1) violation, and I would order the 
cessation of that conduct. 
1 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
2 Radio Officers v. NLRB (A. H. Bull Steamship Co.),
 347 U.S. 17, 
42Œ43 (1954). 
 FES 19charge to be justified or fair 
is not the test of legality under 
Section 8(a)(3).ﬂ
3 Indeed, the Supreme Court stressed this 
very principle in the seminal case upholding the constitution-
ality of the Act in 1937, by recognizing that the Act ﬁdoes 
not interfere with the normal ex
ercise of the right of the em-
ployer to select its employees or to discharge them. . . . [t]he 
Board is not entitled to make its authority a pretext for inter-
ference with the right of discharge when that right is exer-
cised for other reasons than . . . intimidation and coercion.ﬂ
4 The Act also requires the Board to give careful consid-
eration to the evidence presented to establish union ani-

mus in support of an allegation of unlawful discrimina-
tion of employment. In particular, Section 8(c) provides 
that ﬁ[t]he expressing of any views, argument, or opin-
ion, or the dissemination thereof, whether in written, 
printed, graphic, or visual form, shall not constitute or be 
evidence of an unfair labor practice under any of the pro-
visions of this Act, if such expression contains no threat 
of reprisal or force or promise of benefit.ﬂ This clause 
was added to the Act by Congress in 1947 in order ﬁto 
prevent chilling lawful employer speech by preventing 
the Board from using anti-union statements, not inde-
pendently prohibited by the Ac
t, as evidence of unlawful 
motivation.ﬂ
5 As the First Circuit has observed: 
Dislike of unions is not uncommon among employers, 
and not only do principles of free speech permit it to be 
voiced, but so does section 8(c) of the Act. [Fn. omit-
ted.] To use protected expression to build a case would 
seem to make the Act a trap. . . . Rather, the employer 

must have exhibited opposition not merely to the union, 
but to lawful activity by its employees in pursuit of 
their objectives.ﬂ
6 Further complicating matters, Section 10(c) provides, 
in pertinent part, that ﬁ[n]o order of the Board shall re-
quire the reinstatement of any individual as an employee 
who has been suspended or discharged, or the payment to 
him of any backpay, if such individual was suspended or 

discharged for cause.ﬂ
7 This section establishes a statu-
tory requirement that an employer be relieved of backpay 

or reinstatement obligations in a discrimination case, 

where the employer would have taken the same action 
                                                          
                                                           
3 Borin Packaging Co.,
 208 NLRB 280, 281 (1974). 
The Supreme Court has held that 
in certain cases an employer™s 
conduct is so ﬁinherently destructiveﬂ of Sec. 7 rights that an unlawful 
motive may be presumed and independent evidence of antiunion moti-
vation is not required. See, e.g., 
NLRB v. Erie Resistor Corp.,
 373 U.S. 
221 (1963).  No conduct of this character is presented in the typical 
hiring discrimination case under consideration herein. 
4 NLRB v. Jones & Laughlin Steel Corp.,
 301 U.S. 1, 45Œ46 (1937). 
5 Holo-Krome Co. v. NLRB, 
907 F.2d 1343, 1347 (2d Cir. 1990), de-
nying enf. to 293 NLRB 594 (1989). 
6 NLRB v. Eastern Smelting & Refining Corp.,
 598 F.2d 666, 670 
(1st Cir. 1979). 
7 As discussed more fully below, Sec. 10(e) also requires the Board™s 
findings to be ﬁsupported by substantial evidenceﬂ as a condition of 

enforcement of its orders by the courts of appeals.  
even if ﬁthe employer had not been influenced by his 
unlawful motives.ﬂ
8  B. The Board™s Early Cases 
Initially
, the Board employed an ﬁin partﬂ causation 
test in deciding 8(a)(3) cases.
9 Ignoring the mandate of 
Section 10(c), the Board™s test allowed the General 
Counsel to establish a violation of the Act by showing 
that a discharge was motivated merely ﬁin partﬂ by the 
employee™s protected activities, even if the employer also 
relied on a legitimate business reason. Consequently, 
under this test ﬁonce hostility to protected rights is found, 
the inquiry ends and [an] employer™s plea of legitimate 
justification is ignored.ﬂ
10 C. Court Rejection 
The Board™s ﬁin partﬂ test received a mixed reception in 
the courts of appeals. The First and Ninth Circuits generally 
required that the discriminatory motive be the primary rea-

son for the challenged employment decision before an un-
fair labor practice finding would be sustained.
11 Other cir-
cuits applied the Board™s ﬁin partﬂ test.
12 Still others applied 
tests which encompassed variations on the ﬁin partﬂ and 

ﬁdominant motiveﬂ themes.
13 Regardless of the specific test 
applied, however, the courts generally recognized that the 
fundamental issue in 8(a)(3) cases is a determination of the 
cause of the challenged employer action. The courts also 
recognized that, in order to decide accurately the causation 
issue, it was important to consider both the evidence of 
unlawful motivation presented by the General Counsel as 
well as any evidence of a legitimate reason advanced by the 
employer to explain its actions. 
 8 NLRB v. Transportation Management Corp.,
 462 U.S. 393, 403 fn. 
6 (1983). 
9 See, e.g., 
Youngstown Osteopathic Hospital Assn., 
224 NLRB 574, 575 
(1976), enf. denied 574 F.2d 891 (6th Cir. 1978); 
Erie Sand Steamship Co.,
 189 NLRB 63 fn. 1 (1971); 
Tursair Fueling, Inc.,
 151 NLRB 270, 271 fn. 2 
(1965);
 Bankers Warehouse Co.,
 146 NLRB 1197, 1200 (1964).  
10 Wright Line,
 supra, 251 NLRB 1083, approved in 
NLRB v. Transpor-
tation Management Corp.,
 supra, 462 U.S. at 399Œ403, overruled in part on 
other grounds 
Director, Office of Workers Compensation Programs, Dept. 
of Labor v. Greenwich Collieries, 
512 U.S. 267, 276Œ278 (1994). 
In 
Wright Line,
 the Board recognized that its ﬁin partﬂ causation test 
did not reflect the requirements of th
e Act, particularly the mandate of 
Sec. 10(c) that the Board may not order the reinstatement of an individ-
ual who was discharged for cause. See 251 NLRB at 1088. 
11 See, e.g., 
NLRB v. Fibers International Corp.,
 439 F.2d 1311 (1st Cir. 
1971) (dominant motive test required
 by Act; ﬁin partﬂ test rejected); 
Poly-
nesian Cultural Center v. NLRB,
 582 F.2d 467, 473 (9th Cir. 1978) (im-
proper motive must be dominant and moving cause). 
12 Allen v. NLRB,
 561 F.2d 976, 982 (D.C. Cir. 1977); 
NLRB v. Retail 
Store Employees Local 876,
 570 F.2d 586 (6th Cir. 1978), cert. denied 439 
U.S. 819 (1978); 
NLRB v. Gogin Trucking,
 575 F.2d 596, 601 (7th Cir. 
1978); 
Larlmer Press v. NLRB,
 568 F.2d 166, 173Œ174 (10th Cir. 1977). 
13 See, e.g., Waterbury Community Antenna, Inc. v. NLRB,
 587 F.2d 
90, 98 (2d Cir. 1978) (unlawful motiva
ting factor must have been ﬁbut 
forﬂ cause of discharge); 
Edgewood Nursing Center v. NLRB,
 581 F.2d 
363, 368 (3d Cir. 1978) (if employe
r puts forth justifiable cause for 
discharge, Board must find that employer™s reason was a pretext in 
order to find a violation of the Act).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20D. Adoption of Wright Line 
In Wright Line,
 a wrongful termination case, the Board 
set forth an analytical framework for applying Section 
8(a)(3) and (1) where the question presented is whether 
an employee™s employment conditions were ﬁadversely 
affected by his or her engaging in union or other pro-
tected activities and, if so, whether the employer™s action 
was motivated by such employee activities.ﬂ
14 The Board 
began by reviewing its prior decisions in 8(a)(3) cases 
and relevant courts of appeals decisions reviewing those 
cases, including those cited above. Acknowledging that 
no one test was uniformly accepted by the reviewing 
courts, the Board then turned 
to a pair of Supreme Court 
decisions addressing alleged violations of constitutional 
rights. In 
Mt. Healthy City School District Board of Edu-
cation v. Doyle,
15 a public school teacher™s contract was 
not renewed after he had publicized a change in the 
school district™s dress policies.
 The school district stated 
that he was being discharged because of his public 
speech, and because he had used obscene language and 
gestures in the school cafeteria. 
The Supreme Court rejected
 a lower court decision 
holding that the discharge violated the teacher™s constitu-
tional rights because it was admittedly based, at least in 
part, on the teacher™s exercise of his First Amendment 
right of free speech. As the 
Supreme Court recognized: 
 A rule of causation which focuses solely on 
whether protected conduct played a part, ﬁsubstan-

tialﬂ or otherwise, in a decision not to rehire, could 
place an employee in a better position as a result of 
the exercise of constitutionally protected conduct 
than he would have occupied had he done nothing. 
The difficulty with the rule
 enunciated by the Dis-
trict Court is that it would require reinstatement in 
cases where a dramatic and perhaps abrasive inci-
dent is inevitably on the minds of those responsible 
for the decision to rehire, and does indeed play a part 
in that decisionŠeven if the same decision would 
have been reached had the incident not occurred. 
The constitutional principle at stake is sufficiently 
vindicated if such an employee is placed in no worse 
a position than if he had not engaged in the conduct. 
A borderline or marginal candidate should not have 
the employment question resolved against him be-
cause of constitutionally protected conduct. But that 

same candidate ought not to be able, by engaging in 
such conduct, to prevent his employer from assess-
ing his performance record and reaching a decision 
not to rehire on the basis of that record, simply be-
cause the protected conduct makes the employer 
more certain of the corr
ectness of its decision.
16                                                            
                                                           
14 Wright Line, 
supra, 251 NLRB at 1083. 
15 429 U.S. 274 (1977). 
16 Id. at 285Œ286 (quoted in 
Wright Line, 
supra, 251 NLRB at 1086). 
Consistent with these principles, the Supreme Court held 

that the proper test of causation was as follows: 
 Initially, in this case, the burden was properly 
placed upon respondent to sh
ow that his conduct was 
constitutionally protected, and that this conduct was 
a ﬁsubstantial factorﬂŠor, to put it in other words, 
that it was a ﬁmotivating factorﬂ [fn. omitted] in the 
Board™s decision not to rehire him. Respondent hav-
ing carried that burden, however, the District Court 
should have gone on to determine whether the Board 
had shown by a preponderance of the evidence that 
it would have reached the same decision as to re-
spondent™s reemployment even
 in the absence of the 
protected conduct.
17  The Supreme Cour
t applied these principles in 
Village 
of Arlington Heights v. 
Metropolitan Housing Develop-
ment Corp.,
18 a case decided the same day as 
Mt. 
Healthy. 
In 
Arlington Heights, 
the Supreme Court held 
that the plaintiffs had failed to establish that racial dis-
crimination was ﬁa motivating factorﬂ in a local govern-
ment™s zoning decision, which had the effect of exclud-
ing a racially integrated development from the jurisdic-
tion. Citing 
Mt. Healthy,
 the Supreme Court stated that: 
 Proof that the decision by the Village was moti-
vated in part by a racially discriminatory purpose 
would not necessarily have required invalidation of the 

challenged decision. Such proof would, however, have 
shifted to the Village the burden of establishing that the 
same decision would have resulted even had the im-
permissible purpose not been considered. If this were 
established, the complaining party in a case of this kind 
no longer fairly could attribute the injury complained of 
to improper consideration of a discriminatory purpose. 
In such circumstances, there would be no justification 
for judicial interference with the challenged decision. 
But in this case respondents failed to make the required 
threshold showing.
19  Applying these principles in the context of the Act, the 
Board held that it would employ the following causation test 

in all cases alleging violations of Section 8(a)(3) or viola-
tions of Section 8(a)(1) turning on employer motivation: 
 First, we shall require that the General Counsel make a 
prima facie
 showing sufficient to support the inference 
that protected conduct was a ﬁmotivating factorﬂ in the 
employer™s decision. Once this is established, the bur-
den will shift to the employer to demonstrate that the 
same action would have taken place even in the ab-
sence of the protected conduct. [Fn. omitted.] [
Wright 
Line,
 supra, 251 NLRB at 1089.] 
 17 429 U.S. at 287. 
18 429 U.S. 252 (1977). 
19 429 U.S. at 271 fn. 21 (quoted in 
Wright Line,
 supra). 
 FES 21E.  Judicial Reception and Reformulation of Wright Line
 Cases subsequent to 
Wright Line
 have made clear that 
the General Counsel has the burden of 
proving
 that anti-
union sentiment was ﬁa motivating factorﬂ in the chal-
lenged employment decision. Thus, in approving the 
analytical framework established by the Board in 
Wright Line the Supreme Court
 in NLRB v. Transportation 
Management Corp.
20 interpreted the Board™s decision as 
placing on the General Counsel ﬁthe burden of persua-

sion on the question of whether the employer fired [the 
discriminatee] at least in pa
rt because he engaged in pro-
tected activities.ﬂ
21 The Court agreed with the Board that, 
once this showing was made, the Board could appropri-
ately shift the burden of persuasion to the respondent to 

show that it would have taken the same action even in the 
absence of the protected acti
vity. However, the Court ap-
proved this allocation of the burden of proof only because 
the General Counsel had previously established that ﬁ[t]he 

employer is a wrongdoer; he has acted out of a motive that 
is declared illegitimate by the stat
ute. It is fair that he bear 
the risk that the influence of legal and illegal motives can-
not be separated, because he [has] knowingly created the risk and because the risk was created not by innocent ac-tivity but by his own wrongdoing.ﬂ
22 In Director, Office of Workers Compensation Pro-
grams, Dept. of Labor v. Greenwich Collieries,
23 the 
Supreme Court reaffirmed the importance of the re-
quirement that the General Counsel bear the burden of 
proof, i.e., the burden of persuasion, that ﬁantiunion sen-
timent contributed to the employer™s decision.ﬂ Only 
after this burden is met, c
ould the Board properly ﬁplace 
the burden of persuasion on the employer as to its af-

firmative defense.ﬂ
24 In Handy Andy, Inc.
 v. NLRB,25 the D.C. Circuit stated 
that, in light of the Supreme Court™s holding in 
Green-
wich Collieries
, the language in the 
Wright Line
 formula-
tion, which referred to the General Counsel™s burden as 
one of establishing a ﬁprima facie caseﬂ was no longer 
appropriate.26 In 
Manno Electric, Inc.,
27 the Board effec-                                                          
                                                                                             
20 462 U.S. at 399Œ403.  
21 Id. at 400 fn. 5. The Court also stated that, once this showing was 
made, ﬁproof that the discharge wo
uld have occurred in any event and 
for valid reasons amount[s] to an 
affirmative defense on which the 
employer carrie[s] the burden of proof by a preponderance of the evi-
dence.ﬂ Id. at 400. See sec. III, infra. 
22 NLRB v. Transportation Management
, supra, 462 U.S. at 403. 
23 512 U.S. 267, 276Œ278 (1994). 
24 Id. 
25 53 F.3d 1334 (D.C. Cir. 1995). 
26 The Board™s use of the term ﬁprima facie caseﬂ to describe the Gen-
eral Counsel™s burden of proof in 
Wright Line 
appears to have led to some 
confusion concerning the nature of 
the General Counsel™s evidentiary 

burden. The term ﬁprima facie caseﬂ is also used in Title VII disparate 

treatment cases decided using the analytical framework first set forth in 
McDonnell Douglas Corp. v. Green,
 411 U.S. 792 (1973). In that setting, 
the term ﬁprima facie caseﬂ describes the evidence which a plaintiff must 

introduce in order to create a pres
umption that discrimination has oc-
curred and then shift the burden of production (but not the risk of nonper-
tively accepted the D.C. Circuit™s position, stating that, 
under the 
Wright Line
 test [t]he Board has always required the General Counsel to 
persuade that antiunion sentiment was a substantial or 
motivating factor in the challenged employer decision. 
The burden of persuasion then shifts to the employer to 
prove its affirmative defense that it would have taken 
the same action even if the employees had not engaged 
in protected activities.
28 Accordingly, the Board no longer refers to the General 
Counsel™s burden as one of establishing a ﬁprima facie 
case.ﬂ 
II. APPLICATION OF 
WRIGHT LINE A. General Considerations 
Wright Line,
 thus, established a framework for consid-
eration of cases involving alleged discrimination in em-

ployment, but a framework is not a formula for deciding 
8(a)(3) cases. In particular, the 
Wright Line framework 
does not establish the nature or quantity of evidence nec-

essary to satisfy the burden
 of proof imposed on the 
General Counsel under 
Wright Line
. That is one issue 
before the Board in this case. 
The fundamental issue in al
l 8(a)(3) cases is whether 
the challenged adverse employment action would have 
taken place ﬁbut forﬂ the protected activity. As the Su-
preme Court cautioned in the 
Mt. Healthy
 decision, ﬁ[a] 
rule of causation which focuses solely on whether pro-
tected conduct played a part, 
‚substantial™ or otherwise, 
in a decision,ﬂ goes too fa
r, because it ﬁcould place an 
employee in a better position as a result of the exercise of 

constitutionally protected conduct than he would have 
occupied had he done nothing.ﬂ
29 As discussed above, 
the burden of introducing the evidence needed to resolve 
the ultimate issue of ﬁbut forﬂ causation is properly di-

vided between the General Counsel and the respondent 
using the 
Wright Line
 framework. However, to meet his 
burden of proof in any 8(a)(3) case, the General Counsel 
must establish facts sufficient to allow the factfinder to 
conclude that union animus was a motivating factor in 
the challenged adverse employment action. 
In some cases, the General Counsel will be able to 
meet his burden of proof by 
presenting direct evidence of 
discriminatory motivation.
30 The Board and the courts 
 suasion) to the defendant to articulate a legitimate, nondiscriminatory 
reason for the challenged employment action. Under the 
McDonnell Douglas framework, the risk of nonpersuasion does not shift. See gener-
ally 
Walker v. Mortham,
 158 F.3d 1177, 1184Œ1185 and fn. 10 (11th Cir. 
1998), cert. denied 120 S.Ct. 39 (1999). 
27 321 NLRB 278 (1996). 
28 Id. at 280 fn. 12. 
29 Mt. Healthy,
 supra, 429 U.S. at 285Œ286. 
30 See, e.g., 
Pan American Electric, Inc.,
 328 NLRB 54 (1999) (pro-
ject superintendent stated that he would not take applications from 
union applicants and was trained in 
screening out union applicants); 
Merit Electric Co., 328 NLRB 212 (1999) (employer admitted that it 
refused to hire applicants because
 they were union activists) (same). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22have also held that ﬁthe Board may rely on circumstantial 
evidence presented by General Counsel in establishing 
that anti-union animus figured in the employer™s actions, 
provided that the circumstantial evidence is substantial 
and the inferences drawn therefrom reasonable.
ﬂ31 On the other hand, in deciding disparate treatment 
cases arising under Title VII of the Civil Rights Act of 
1964, the Federal courts generally require the plaintiff to 
present direct evidence of discriminatory motivation be-
fore shifting the burden of persuasion to the employer in 
the manner contemplated by the Board™s 
Wright Line
 decision.32 This requirement is based on the controlling 
opinion of Justice O™Connor in 
Price Waterhouse v. 
Hopkins,
33 which recognized that, ﬁin order to justify 
shifting the burden on the issue of causation to the de-
fendant, a disparate treatment
 plaintiff must show by 
direct evidence that an illegitimate criterion was a sub-
stantial factor in the decision.ﬂ
34 Circumstantial evi-
dence, in contrast, may be an ﬁindication of discrimina-
tionﬂ but is not by itself sufficient to establish the exis-

tence of the evil Congress sought to prevent: an adverse 
employment decision caused by discrimination on the 
basis of a prohibited criterion.
35 The Board has not had occasion to consider whether 
the Federal courts™ rulings on the proof of causation in 
Title VII cases are applicable to the issue of causation in 
cases arising under Section 8(a)(3) of the Act.
36 In light 
of the consistent court appr
oval of the Board™s current 
practice of relying on circumstantial evidence to establish 
causation, for present purposes, I will assume that this is 
                                                          
                                                           
31 NLRB v. Instrument Corp. of America,
 714 F.2d 324, 328 (4th Cir. 
1983) (emphasis added). See also 
Jet Star, Inc. v. NLRB,
 163 LRRM 
2977) (7th Cir. 2000) (same) (employer™s discriminatory motive can be 
proved through circumstantial evidence); 
ITT Automotive v. NLRB,
 188 
F.3d 375, 388 (6th Cir. 1999) (direct evidence of unlawful motivation 
not required; animus may be inferred from all the circumstances); 
Wright Line
, supra, 251 NLRB at 1083Œ1084 (same). 
32 See Watson v. SEPTA,
 207 F.3d 207 (3d Cir. 2000) (same) (only plain-
tiffs who demonstrate with 
sufficiently direct evidence that an impermissible 
factor was a motivating factor are entitled to the shift in the burden of per-
suasion); 
Taylor v. Virginia
 Union University,
 193 F.3d 219, 232 (4th Cir. 
1999), cert. denied 120 S.Ct. 1243 (2000); 
Day v. Johnson,
 119 F.3d 650, 
654 (8th Cir. 1997), cert. denied 522 U.S. 1055 (1998) (in the absence of 

direct evidence, plaintiff must show employer™s explanations were a pre-
text); 
Fields v. New York State Office of Mental Retardation,
 115 F.3d 116, 
122 (2d Cir. 1997) (ﬁthere must be either direct evidence of discrimination, 
or circumstantial evidence that is ‚tied 
directly to the alleged discriminatory 
animus™ﬂ) (citation omitted) (quoting 
Ostrowski v. Atlantic Mutual Insur-
ance Cos., 
968 F.2d 171, 182 (2d Cir. 1992)); 
Smith v. F. W. Morse & Co.,
 76 F.3d 413, 421 (1st Cir. 1996) (direct evidence is required to shift burden 

of proof). See generally 
Making Sense of the McDonnell Douglas Frame-
work: Circumstantial Evidence and Proof of Disparate Treatment Under 

Title VII, 87 Cal. L. Rev. 983 (1999); Michael A. Zubrenski, Note, 
Despite 
the Smoke, There Is No Gun: Direct Evidence Requirements in Mixed-
Motives After Price Waterhouse v. Hopkins,
 46 Stan. L. Rev. 959 (1994). 
33 490 U.S. 228 (1989). 
34 Id. at 276. 
35 Id.  
36 At least one commentator has suggested that they are. See 
Modern Discrimination Theory and the National Labor Relations Act,
 39 Wm. 
& Mary L. Rev. 99, 126 fn. 142 (1997).  
a permissible construction of the Act. However, as the 
Supreme Court has recognized in the Title VII context, 
unless all potential legitimate reasons for not hiring an 

applicant are eliminated fr
om the case, circumstantial 
evidence alone is insufficient to establish that a union 
applicant would have been hired but for an employer™s 
union animus.
37 Accordingly, the Board must carefully 
consider whether the particul
ar circumstances of a given 

case are sufficiently compelling to establish that ﬁ[t]he 

employer is a wrongdoer; he has acted out of a motive 
that is declared [to be] illegitimate by the statute.ﬂ
38 Until today, the Board has failed to undertake this 
analysis in hiring discrimination cases. Rather, the Board 
appears to have simply imported into the hiring discrimi-
nation context an adapted version (or, more accurately, 
versions) of the evidentiary standard developed in dis-
criminatory discharge cases. 
At no time has the Board 
explained why proof of these elements actually estab-
lishes that the applicant would have been hired but for 
his or her protected activities and that the failure to hire 
was motivated by unlawful antiunion discrimination. The 
Board™s omission of this anal
ytical task explains the 
Board™s difficulty in obtaining court enforcement of its 
orders in hiring discrimination cases. 
As explained below, the evidentiary threshold applied by 
the Board in discriminatory discharge cases is appropriate in 
that setting, because the circumstances of a discharge case 
in combination with the elements of proof required by the 
Board often are sufficient to support an inference of dis-
crimination. Because the circumstances surrounding the 
hiring process are quite different, however, the evidentiary 
threshold must reflect those circumstances. 
B. Discriminatory Discharge Cases 
1. Elements of a discriminatory discharge violation 
In the typical discharge case, the General Counsel can 
meet the Wright Line
 burden of proof by showing union 
or protected activity, employ
er knowledge, antiunion 
animus, and the adverse action.
39 This showing is suffi-
cient to meet the General 
Counsel™s burden because of 
the particular circumstances involved in a discharge case. 
2. Evidence and inferences 
In discriminatory discharge cases, whether the alleged 
discriminatee was in fact discharged is rarely disputed. 
Rather, the focus is on the employer™s motivation. As noted 
 37 Furnco Construction Corp. v. Waters
, 438 U.S. 567 (1978). 
38 NLRB v. Transportation Management,
 supra, 462 U.S. at 403. 
39 See, e.g., 
New Otani Hotel & Garden
, 325 NLRB 928 (1998); 
Co-
lumbia Distribution Services
, 320 NLRB 1068, 1071 (1996); 
Farmer 
Bros. Co.,
 303 NLRB 638, 649 (1991), enfd. mem. 988 F.2d 120 (9th Cir. 
1993). Consistent with these principles, in 
Wright Line 
itself the Board 
found that the General Counsel met his burden of proof by presenting 
evidence of the respondent™s knowledg
e of Bernard Lamoreaux™s union 
support and activities, ﬁconsiderableﬂ antiunion animus directed toward 
Lamoreaux, the timing of the discharge, and disparate treatment of Lam-
oreaux, compared to other similarly situated employees. 
 FES 23above, it is, of course, axiomatic that ﬁ[i]n the absence of a 
showing of antiunion motivation, an employer may dis-
charge an employee for a good reason, a bad reason, or for 
no reason at all. Whether other persons would consider the 
reasons assigned for a discharge to be justified or fair is not 
the test of legality under Section 8(a)(3).ﬂ
40 However, em-
ployers rarely, if ever, discharge an employee on a whim.
41 A discharge generally represents a significant change in the 
status quo. Thus, it is not unreasonable to expect an em-

ployer to be able to articulate a nondiscriminatory reason for 
the discharge decision. In addition, the fact that an individ-
ual has satisfied an employer™s hiring criteria and worked 
for an employer for a period of time without incident sup-
ports an inference that the employee was qualified for the 
job he or she held. Moreover, the employer also has access 
to information concerning the employee™s performance and 
conduct and thus has the ability to establish the existence of 
any justifications for the discharge, such as performance 
problems or misconduct.
42 C. Hiring Discrimination Cases 
1. Elements of a hiring discrimination case 
The Board has, with cour
t approval, applied the Wright 
Line shifting burdens of proof in cases involving an al-
leged discriminatory failure to hire or to consider an ap-
                                                          
                                                           
40 Borin Packaging,
 supra, 208 NLRB at 281. 
41 See also Furnco Construction Corp. v. Waters,
 438 U.S. at 577: 
[W]e know from our experience that more often than not people do 
not act in a totally arbitrary manne
r, without any underlying reasons, 
especially in a business setting. Thus, when 
all legitimate reasons for 
rejecting an applicant have been eliminated as possible reasons for the 
employer™s actions, it is more likely than not that the employer, who 
we generally assume acts only with some reason, based his decision 

on an impermissible consideration 
such as race. [Emphasis added.] 
Consistent with these principles, arbitrators place the burden of justi-
fying a discharge on the employer, al
beit pursuant to contractual ﬁjust 
causeﬂ clauses. See, e.g., J. E. Simplot Co.,
 103 L.A. 865, 867 (Tilbury, 
1994) (in a discharge case, the burden is generally on the employer to 
prove the existence of wrongdoing).   
42 See McCormick, 
Evidence § 337 at 429 (4th ed. 1992). 
The circumstances differ somewhat, however, in a reduction-in-
force (RIF) case. In that setting, the issue is not why members of a 
protected class were discharged, or whether they were meeting normal 
performance expectations, but whethe
r they were selected for the RIF 
for an unlawful reason. Accordingly, the courts have recognized that 
the showing required to establish liab
ility must be tailored to the par-
ticular circumstances of a RIF. See, e.g., 
Mitchell v. Data General 
Corp., 12 F.3d 1310, 1315 (4th Cir. 1993). See also 
Goldtex, Inc. v. 
NLRB, 
14 F.3d 1008, 1014 (7th Cir. 1994) (allegations that particular 
employees were singled out for disparate treatment in an economically 

motivated RIF require ﬁspecial attention,ﬂ lest the Board improperly 
interfere with ﬁthe legitimate busin
ess judgmentsﬂ of employers). As 
the Seventh Circuit observed in 
Goldtex, an employer™s 
adoption of a performance-based, ra
ther than a seniority-based, crite-
rion for [layoff] is unlawful only if
 it operates as a pretext for discour-
aging union membership or dismissing employees who were active in 
their support for unionization. Otherwise, it is a perfectly legitimate at-

tempt on the part of a company to shore up the performance of its 
work force in a time of economic stringency. 
Goldtex, 
supra
, 14 F.3d at 1014.  
plicant for employment.
43 The courts have generally ap-
proved this use of the 
Wright Line
 framework in this set-
ting.
44 However, the Board has failed to articulate a con-
sistent legal standard by which to measure the General 
Counsel™s burden of proof in 
these cases.  Thus, in some 
hiring discrimination cases the Board has held that the 
General Counsel may establish ﬁa prima facie case that 
hostility to union activity or affiliation was a motivating 
factor in an employer™s failure to hireﬂ by proving ﬁani-

mus, union activity or affiliation, employer knowledge, 
timing and the availability of jobs for the applicants.ﬂ
45 In other cases, the Board has stated that 
the elements of a discriminatory refusal-to-hire case are 
the employment application by each alleged discrimi-
natee, the refusal to hire each, a showing that each was 
or might be expected to be a union supporter or sympa-
thizer, and further showings that [an] employer knew or 
suspected such sympathy or support, maintained an 
animus against it, and refused to hire the applicant be-
cause of such animus.
46 In general, however, the formulations previously em-
ployed by the Board appear to copy the standard for dis-

criminatory discharge cases discussed above. Conspicu-
ously missing from these formulations is any requirement 
that the General Counsel show that the applicants are in any 
way qualified for the job.
47 Likewise, the Board™s formula-
tion of the General Counsel™s burden of proof has not spe-
cifically required proof of job availability. Rather, to the 
extent that this issue is addressed, the Board has appeared to 
view the issue of job availability as an affirmative defense 
on which the employer has the burden of proof.
48  43 See Lewis Mechanical Works,
 285 NLRB 514 (1987) (recognizing 
that Wright Line
 is applicable to failure to hire cases), enfd. mem. 869 
F.2d 1497 (9th Cir. 1989). 
44 See, e.g., 
Starcon, Inc. v, NLRB
, 176 F.3d 948, 950 (7th Cir. 
1999); 
NLRB v. Iron Workers Local 46
, 149 F.3d 93, 102Œ103 (2d Cir. 
1998); 
NLRB v. Fluor Daniel, Inc.,
 161 F.3d 953, 965Œ966 (6th Cir. 
1998); 
Ultrasystems Western Constructors, Inc. v. NLRB
, 18 F.3d 251, 
257 (4th Cir. 1994). 
45 Pan American Electric, Inc.,
 328 NLRB 54, 55 (1999). See also 
GM Electrics,
 323 NLRB 125, 128 (1997). 
46 Big E™s Foodland, Inc.,
 242 NLRB 963, 968 (1979). The Board 
has cited Big E™s Foodland
 with approval in subsequent cases. See, 
e.g., 
Grand Rapids Press
, 327 NLRB 393 (1998
); M. J Mechanical 
Services, 324 NLRB 812, 816 (1997). 
47 But see 
WACO, Inc., 
316 NLRB 73 fn. 1 (1995) (the General Counsel 
did not meet his burden of proof where the alleged discriminatees lacked the 
experience required by the employer in its job advertisements). 
48 See, e.g. 
Falcone Electric Corp., 
308 NLRB 1042 fn. 3 (1992). But see 
Delta Mechanical, Inc.,
 323 NLRB 76, 81 (1997) (the General Counsel did 
not establish prima facie case of discriminatory refusal to 
consider
 where 
the General Counsel did not establish th
at employer was hiring or had open-
ings, and employer™s policy was to ac
cept applications only when it was 
hiring). 
In 
Irwin Industries, 
325 NLRB 796, 798 (1998), the Board dismissed al-
legations that an employer had discriminatorily refused to hire 30 ﬁvolunteer 
union organizerﬂ applicants based on evidence that the employer had no 
openings at the time. The Board also noted that it was the employer™s his-
torical practice to hire on the basis of
 referrals, prior work experience with 
the employer, or continued and persistent efforts to obtain work after the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242. Evidence and inferences 
The Board has compounded its failure to articulate a 
consistent legal standard in hiring discrimination cases 
by relying on inferences appropriate to a discriminatory 
discharge case. In so doing, the Board has failed to rec-
ognize that the circumstances 
in a typical alleged hiring 
discrimination case are quite 
different than those pre-
sented in a discriminatory discharge case. 
Regardless of whether the evidence presented is direct 
or circumstantial, the courts 
have clearly instructed the 
Board that it must carefully
 consider the evidence pre-
sented by the General Counsel in order to determine 
whether he has satisfied his burden of proof and draw 
from that evidence only those 
inferences that are reason-
able.49 ﬁ‚When the Board purports to be engaged in sim-
ple factfinding . . . it is not 
free to prescribe what infer-
ences from the evidence it 
will accept and reject, but 
must draw all those inferen
ces that the evidence fairly 
demands.™ﬂ
50 ﬁCourts performing substantial evidence 
review, therefore, must ex
amine whether the Board con-
sidered all of the reasonable inferences compelled by the 
evidence in reaching its decision.ﬂ
51 The Board™s error has been to uncritically treat a discrimi-
natory discharge case like a hiring discrimination case. In the 
former, the employer has altered the status quo. Generally, 
the adverse action (termination, demotion, or other form of 
discipline) is acknowledged, and the hearing focuses appro-
priately on the motivation for the action. By contrast, in 
many refusal-to-hire cases, a heavily disputed issue is 
whether the employer even acted, that is, whether it reviewed 
the applications in issue. An
y framework of analysis must 
account for the need to show that the employer took action 

with respect to the challenged applications and require evi-
dence from which the factfinder can conclude that the appli-
cations would have been acted on favorably in the absence of 
protected activity. This requires, inter alia, proof of the exis-
tence of vacancies, hiring, and claimants having qualifica-
tions at least as good as those hired during the relevant pe-
riod of time.
52 Only after such a showing can the Board 
properly shift the risk of nonpersuasion within the scope of 
the larger issue, as framed
 by the Supreme Court in 
Mt. Healthy.
 Indeed, in 
Wright Line
 the Board adopted the 
Mt. 
Healthy
 standard requiring proof by the General Counsel that 
                                                                                            
                                                           
submission of an application, and that 
none of the union applicants actively 
sought work with the employer after submitting their applications. However, 
the Board did not indicate whether these matters were part of the General 
Counsel™s case, or an affirmative defense. 
49 NLRB v. Instrument Corp. of America,
 714 F.2d 324, 328 (4th Cir. 
1983).  
50 Pirelli Cable Corp. v. NLRB,
 141 F.3d 503, 514 (4th Cir. 1998) (quot-
ing Allentown Mack Sales & Service v. NLRB,
 522 U.S. 359 (1998)).  
51 Pirelli Cable Corp. v. NLRB,
 id. Accord: Sam™s Club v. NLRB,
 173 
F.3d 233 (4th Cir. 1999) (circumstan
tial evidence must be substantial); 
Gibson Greetings v. NLRB,
 53 F.3d 385, 393 (D.C. Cir. 1995) (same).  
52 Of course, any backpay award requires that the General Counsel 
establish that the claimant was av
ailable for work for the period for 
which backpay is claimed. 
the protected conduct was a ﬁsubstantialﬂ or ﬁmotivating 
factorﬂ in the hiring decision. This necessarily requires an 
ultimate finding that but for the protected activity, the appli-

cant would have been hired. Otherwise, any lower standard 
would improperly ﬁplace an em
ployee in a better position as 
a result of the exercise of . . . protected conduct than he 
would have occupied had he done nothing.ﬂ
53  Because of 
the Board™s failure to recognize the enhanced showing re-

quired in failure to hire cases, the courts of appeals have of-

ten reacted strongly, especially when the Board™s hidden 
presumptions results in such unjustifiable practices as award-
ing more jobs to union claimants than the employer had va-
cancies.
54 The hiring process is inherently more subjective and 
often more hurried than a typi
cal decision to discharge an 
employee, as the employer necessarily has less informa-
tion about the skills and abilities of applicants than it 
does with respect to its current employees. The haste 
often inherent in the hiring process, especially in the con-
struction industry where mass hiring situations are a fre-
quent occurrence, leaves the employer less time to com-
pare carefully all of the applications it receives and 
sometimes leads to hiring decisions based on seemingly 
small differences and on intuition, rather than on a foren-
sic review of all of the evidence that could possibly be 
gathered.
55 Moreover, the hiring process does not exist 
unless there is an open position to be filled; absent proof 

of a job opening there can be no discrimination ﬁin re-
gard to hire,ﬂ any more than there can be a discrimina-
tory discharge without proof that an employee was, in 
fact, discharged.
56 Especially in a mass hiring situation, 
where an employer may receive
 hundreds of applications 
for dozens of openings, there is no basis for presuming 
that the employer even read 
any particular application, 
much less that the application was considered and re-
jected for discriminatory reasons. Moreover, because the 
typical applicant has no work history with the employer, 

there is no basis for inferring that he or she possesses the 
skills and experience required for the job. 
D. Discharge and Hiring Cases Compared  
Discharge cases thus ﬁare entirely distinguishable from 
cases where applicants merely request jobs that may be 
nonexistent or for which they are not qualified. In the 
latter case, there is no assurance that a violation of the 
 53 Mt. Healthy City School District Board of Education v. Doyle
, su-
pra, 429 U.S. at 285 (quoted in 
Wright Line
, supra, 251 NLRB at 1086). 
54 See, e.g., 
Ultrasystems Western Constructors, Inc. v. NLRB
, supra. 
55 See generally T. Sowell, 
Knowledge and Decisions 
(1996), Chs. 3 and 
8, e.g. p. 172: ﬁ[T]he government substitutes its own decisions [for those of 
the market] in the form of more explicitly articulated knowledge, in either 
words or statistics. Articulation, however, can lose great amounts of knowl-

edge. The continuously adjusting process of decision making through tran-
sient subjective estimates of prospects is not recorded or available in verifi-
able form to third parties.ﬂ See also generally Polanyi, K,
 The Tacit Dimen-
sion 
(1966), e.g., p.3: ﬁ[W]e know more than we can tell.ﬂ  
56 NLRB v. Fluor Daniel,
 supra, 161 F.3d at 967. 
 FES 25Act has occurred. In the former, a violation is much more 
likelyﬂ
57 In a discharge case, the issue is whether union 
animus caused the employer 
to discharge an employee. 
The occurrence of the challenged employment action 
(i.e., the discharge) is rarely in dispute. The only issue is 
the motivation behind that action. 
In contrast, in a hiring discrimination case, the issue is 
whether union animus caused an employer 
not to
 hire an 
applicant. By finding that the General Counsel can meet 

his burden and establish a violation by showing animus, 
union activity or affiliation, and employer knowledge, the 
Board has in effect presumed 
that union applicants will be 
hired absent unlawful discrimination, solely on the basis of 

their having applied. Such a presumption does not accord 
with common sense, as applicants, union or nonunion, are 
not hired for many reasons, particularly lack of qualifica-
tions, or lack of vacancies, or both. 
In sum, ﬁit is more sensible to impose heavier burdens, 
in the form of a lighter pr
ima facie case for the NLRB, 
on an employer who inherits an entire unionized labor 

force that it claims is inade
quate when compared with an 
employer who merely turns down job applicants.ﬂ
58 In 
the latter situation, the employer has ﬁdefinite hiring 
needs and those needs should receive individualized 
treatment by the NLRB when proving its prima facie 
case at the liability stage of its proceedings.ﬂ
59 E. The Majority™s Revised Standard 
In these circumstances, today™s decision is a substan-
tial improvement over the Board™s inconsistent and in-

adequate treatment of these i
ssues in prior decisions. As 
the majority™s decision make
s clear, in a hiring discrimi-
nation case the General Counsel must show: (1) that the 
respondent was hiring or had concrete plans to hire at the 
time of the alleged unlawful conduct; (2) that the appli-

cants had experience or trai
ning relevant to the an-
nounced or generally known requirements of the posi-
tions for hire, or in the alternative, that the employer has 
not adhered uniformly to such requirements, or that the 
requirements were themselves 
pretextual or were applied 
as a pretext for discrimination; and (3) that antiunion 
animus contributed to the decision not to hire the appli-
cants. By requiring proof by the General Counsel of 
openings and qualifications at the liability stage, the ma-
jority™s decision responds to the concerns expressed by 
the reviewing courts in 
Fluor Daniel,
 Starcon,
 and Ultra-
systems. The dissent, however, fails to perceive that 
unless the General Counsel shows that a claimant meets 

the Respondent™s bona fide qualifications, there is no 
reason to believe ﬁthat antiunion considerations contrib-
uted to the decision not to hire.ﬂ (Emphasis added.) 
The majority™s discussion of the showing required with 
regard to applicant qualifications, in particular, appropri-
                                                          
                                                           
57 Id. at 970. 
58 Id. at 971. 
59 Id. 
ately recognizes the distinction between hiring discrimina-
tion and discriminatory discha
rge cases discus
sed above. As 
I understand the majority™s holding, they would require the 
General Counsel to  show that the alleged discriminatees in 
a hiring discrimination case met the employer™s ﬁobjectiveﬂ 
hiring criteria, and they would place on the employer the 
burden of establishing, as an affirmative defense, that the 
applicants were not hired because they did not meet any 
ﬁsubjectiveﬂ criteria established by the employer. I agree 
with this allocation of the burden of proof with regard to 
qualifications, and I note that this requirement comports 
with the practice in other areas 
of the law, such as Title VII 
disparate impact cases, where the plaintiff must show that he 

or she met the basic qualifications for the position, but is not 
required to introduce evidence concerning his or her relative 
qualifications as compared to successful applicants as part of 
his or her initial showing.
60 Rather, once the plaintiff has met 
his or her burden, the employer is required to establish that it 
would not have hired the plaintiff in any event because the 
person chosen had superior qualifications.
61 I am concerned, however, that the majority™s discussion of 
the circumstances in which the General Counsel could met 

his burden of proof with regard to applicant qualifications by 
showing pretext may encourage th
e finding of violations in 
circumstances where the evidence does not support an infer-

ence of unlawful employer motivation and thereby violate 
the Supreme Court™s proscription
 against ﬁplac[ing] an em-
ployee in a better position . . . than he would have occupied 

had he done nothing.ﬂ
62 The majority first cites a hypotheti-
cal case in which an employer reverses a decision to hire an 
applicant, who does not meet the basic qualifications of the 
job, when it learns that the applicant was a union supporter. 
While I agree that proof of such a series of events could sup-
port a finding of discrimination, I would not find that the 
General Counsel had met his burden of proof unless the to-
tality of the circumstances established that it is more likely 
than not that the discovery of the applicant™s union support 
caused the employer to change its mind.
63 The majority™s second hypothetical is even more prob-
lematic. The majority posits a case in which an employer 

advertises for electricians with 2 years of commercial ex-
perience and then refuses to hire the only applicant, an elec-
trician who does not meet the employer™s standards, but 

who indicates union affiliation on the application. Accord-
 60 See generally 
Walker v. Mortham,
 supra, 158 F.3d at 1192Œ1193.  
61 Id. In my view, the distinction us
ed in Title VII cases between the 
basic and relative qualifications for a position better captures the dis-
tinctions the majority appears to
 be drawing than the ﬁobjective-
subjectiveﬂ dichotomy which they ha
ve employed. Thus, the example 
they cite of a requirement that a
pplicants have ﬁoutstanding welding 
skillsﬂ is, in fact, a relative qualifi
cation as an applicant can only be 
deemed ﬁoutstandingﬂ in 
comparison with others.  
62 Mt. Healthy,
 supra, 429 U.S. at 285. 
63 For example, evidence that an 
initial decision to hire was over-
ruled by a higher ranking official up
on learning that the applicant was unqualified would diminish the weight
 of this circumstantial evidence 
as proof of discrimination.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26ing to the majority, if the General Counsel can establish 
ﬁanti-union animus,ﬂ that is sufficient to meet his burden of 
proof with regard to qualifications as, by showing that the 
employer hired no one, ﬁeven though the record shows that 
it has an immediate need for electricians,ﬂ the General 
Counsel would have established that the commercial ex-
perience requirement was a pretext.
64 I would not find that the General Counsel had satisfied 
his burden of proof under the majority™s hypothetical. 
The majority, in effect, infers discriminatory motivation 
from the fact that an empl
oyer (1) was hiring for posi-
tions for which the applicant was not qualified; (2) 

ﬁneededﬂ to hire workers in positions for which the ap-
plicant was qualified; and (3) had union animus. In de-

ciding discrimination cases, however, the Board may not 
substitute its business judgment for an employer™sŠ
including a determination of how many employees the 
employer ﬁneeds.ﬂ
65 Accordingly, and contrary to the 
majority, I would not find that a facially neutral hiring 

qualification (i.e., 2 years™ experience as a commercial 

electrician) is pretextual simply because there is evidence 
in the record from which the Board, in hindsight, would 
find that the employer al
so ﬁneededﬂ workers who did 
not meet the employer™s announced qualifications.
66 Un-
                                                          
                                                                                             
64 The majority fails to specify th
e type of evidence that would be 
sufficient, in their view, to show antiunion animus under their ap-
proach. As discussed below, I would evaluate alleged evidence of anti-
union animus in light of its nexus, if
 any, to the alleged discrimination. 
65 See, e.g., 
Hutson v. McDonnell Douglas Corp.,
 63 F.3d 771, 781 (8th 
Cir. 1995) (ﬁ[T]he employment discrimination laws have not vested in the 
federal courts the authority to sit as super-personnel departments reviewing 
the wisdom or the fairness of the business judgments made by employers, 

except to the extent that those judgments involve intentional discrimina-
tion.ﬂ). Accord: 
DeJarnette v. Corning Inc.,
 133 F.3d 293 (4th Cir. 1998); 
Ruiz v. Posadas de San Juan Associates,
 124 F.3d 243 (1st Cir. 1997). 
I am particularly skeptical of any cl
aim by the majority that the Board 
could determine that an employer™s bona fide qualification requirements are 
not, in fact, necessary for the particular job. ﬁHow well one thing substitutes 
for another cannot be determined by 
how similar they are in physical char-
acteristics, or indeed, by any purely objective criteria. Economists define 
substitutability in terms of people™s 
subjective preferences as revealed by 
their overt behavior.ﬂ T. Sowell, supra, at 49. Thus,  
[t]hird-party observers may dismiss product differences as negligible, 
just as they dismiss production cost differences as negligible. How-
ever, there is no ﬁobjectiveﬂ measure of what is negligible. Something 
is negligible or not negligible to 
someone.
 In baseball, for example, 
the difference between a .250 hitter and a .350 hitter is only about one 
hit out of every three games, which might seem negligible to a casual 
onlooker, but that can be the difference between being sent back to the 
minor leagues and ending up in the Hall of Fame.  [Id. at 208.] 
66 For the purpose of this discussion, I have assumed, as the ma-
jority does, that the General Coun
sel has established that the em-
ployer needs electricians without commercial experience. However, 
it is not clear to me how the General Counsel could establish the 
existence of such a ﬁneedﬂ in a real case. To assume an abstract 
ﬁneedﬂ for employees misunderstands the business world. See T. 
Sowell, supra: ﬁ
There is no such thing 
as objective, quantitative 
‚need.™ﬂ (Emphasis in original.)  Moreover, an employer may in-
tend to hire a given number of ne
w workers, but that projection is 
necessarily conti
ngent on the employer™s current appraisal of eco-
nomic conditions, demand for the employer™s goods or services, the 
Unless the General Counsel presents additional evidence 
sufficient to show that, abse
nt the claimants™ protected 
activity, the employer would have hired applicants who 
did not meet its announced qualifications (e.g., direct 
evidence of discriminatory motivation in declining to 
offer employment because of protected conduct), I would 
not find a violation in these circumstances as in my view 
to do so would substitute the Board™s business judgment 
for the employer™s and unfairly penalize the employer for 
adhering to its announced standards.
67 In sum, I would require the General Counsel to show 
that the applicant met the actual qualifications for the 
position established by the employer. In general, this 
would require proof that the alleged discriminatee met 
the announced or advertised 
qualifications for the job, 
unless the employer is shown to have applied lower stan-

dards in practice. 
F. The Appropriate Standard for Hiring Discrimina-
tion Cases 
Consistent with the foregoing discussion, in hiring dis-
crimination cases, I would require the General Counsel 
to show, at a minimum: (1) that the respondent was hir-
ing, or had concrete plans to hire; (2) that the applicants 
met the announced (or actually applied) qualifications for 
the position; and (3) that antiunion animus contributed to 
the decision not to hire the applicants, taking into ac-

count all of the circumstan
ces in the caseŠthose which 
support a finding of discrimination and those which sug-
gest that antiunion animus was not a motivating factor. 
In determining whether the General Counsel has 
shown that antiunion animus was a motivating factor, I 
would consider all of the relevant evidence presented in 
each case, including but not limited to the following: 
• whether the alleged discriminatee actually sought 
work with the employer. 
In my view, a Section 8(a)(3) violation is not made out 
unless there is proof that the alleged discriminatee ac-
tually sought work with the employer. In most cases, 
this requirement will be satisfied by proof that the al-
leged discriminatee communicated to the employer his 
or her interest in obtaining employment, e.g. by submit-
ting an employment application. Where the circum-
stances suggest that an alleged discriminatee did not 
have a bona fide interest in employment with the re-
spondent, however, I would find that such evidence 
 availability of applicants, skill levels, and price. R. H. Leftwich, 
The Price System and Resource Allocation, 
Ch. 13 (4th ed. 1970). 
67 Indeed, an employer who relaxed its hiring criteria after learning 
of an applicant™s union affiliation, but failed to do so for those who were not affiliated with a union, could be charged with discrimination 

against nonunion applicants. Thus, the Act proscribes with equal force 

discrimination to discourage and to encourage union membership.  
 FES 27suggests that no ﬁdiscrimination in regard to hireﬂ has 
taken place.
68  • whether the General Counsel has established that the 

employer™s explanation for its hiring decisions was 
pretextual. 
 To the extent that the General Counsel, as part of his 

case in chief, elicits from the employer an explanation 
for its decision not to hire an applicant, and then dem-
onstrates that this explanation is false, such a showing 
would tend to support an inference that the real reason 
for the refusal to hire was an unlawful one which the 
employer wishes to hide.
69  • whether the General Counsel has presented direct 

evidence of an unlawful discriminatory motivation. 
 • whether the General Counsel has presented evidence 

from which a factfinder could determine that the 
evidence of union animus presented by the General 
Counsel contributed to the alleged discrimination. 
 Evidence, for example, of threats not to hire union ad-
herents, by a hiring official, directed at an employee-
applicant, would support a discrimination claim by that 
applicant in the event that he or she was not hired by 
the employer. Similar statements by individuals not in-
volved in the hiring process, directed at individuals 
other than the alleged discriminatee, or remote in time 
from the events in question, in contrast, would be enti-
tled to little if any weight. 
G. Discriminatory Failure to Consider Cases 
I am in general agreement with the majority™s discus-
sion of the evidence required to establish that an em-
ployer unlawfully failed to consider an applicant for em-
ployment in violation of Section 8(a)(3) of the Act, sub-
ject, of course, to the foregoing discussion concerning 
the burden of proof on the General Counsel. However, I 
am concerned that language in the majority™s decision 
                                                          
                                                           
68 Examples of factors I would consider relevant in this connection in-
clude evidence that an application was submitted by a third 
party, allegedly 
on behalf of an alleged discriminatee, but without the ﬁapplicant™sﬂ knowl-
edge or consent. Compare 
Kyles v. J. K. Guardian Security Services,
 77 FEP 
1473 (N.D. Ill 1998) (job testers not bona fide employees under Title VII). I 
would also consider relevant evidence
 of the alleged discriminatee™s de-
portment during the application process,
 including evidence that a supposed 
applicant for employment engaged in rude or boisterous behavior inconsis-
tent with an intent to obtain employment. 
69 See, e.g., 
Shattuck Denn Mining Corp. v. NLRB, 
362 F.2d 466 (9th 
Cir. 1966). In assessing whether the General Counsel has carried his 
burden of proof, the General Counsel™s evidence must, of course, be 
viewed in isolation, apart from evidence presented by the respondent. 

Bali Blinds Midwest, 292 NLRB 243 (1989). Consistent with this prin-
ciple, I would consider pretext evidence as support for the General 
Counsel™s case only if it is presented by the General Counsel as part of 
his case in chief. A finding that a respondent™s asserted reasons are 
pretextual may warrant a finding of unlawful motivation, if supported 
by the surrounding facts, but does not, 
of course, require such a finding. 
St. Mary™s Honor Center v. Hicks,
 509 U.S. 502, 515 (1993). 
leaves open the possibility that a violation could be made 
out even in circumstances in which the employer was not 
hiring for legitimate, nondiscriminatory reasons. I per-

ceive no warrant for the Board to find a violation of Sec-
tion 8(a)(3) in those circumstances. 
The essence of a failure to hire violation is proof that 
an applicant was not hired by 
an employer because of his 
or her union or other protected, concerted activities. As 
discussed above, implicit in a failure to hire violation is 
the existence of a job openi
ng into which the applicant 
would have been hired in the absence of the unlawful 
discrimination against them. 
A failure to consider violation, on the other hand, is estab-
lished when the General Counsel shows that an applicant 
was discriminatorily excluded from an employer™s hiring 
process.
70 This exclusion may result in a loss of employ-
ment in cases where the employer subsequently hires appli-
cants and the alleged discriminatee would have been con-
sidered and hired absent the unlawful discrimination. In 
such cases, I agree with the ma
jority that a violation of Sec-
tion 8(a)(3) has been made out, and should be remedied. 
In some cases, the alleged failure to consider will in-
volve openings that existed prior to the commencement of 

the hearing. The majority™s d
ecision properly notes that, if the General Counsel knows or should have known of such 

openings, he must allege a failure to hire violation and 
prove the elements of the viol
ation at the trial on the mer-
its. However, it may also be 
the case that openings will 
arise after the commencement 
of the hearing for which 
the applicant would have been considered absent the 
unlawful discrimination. I agree with the majority that a 
violation of Section 8(a)(3) may be made out in those 
situations as well. 
However, I would not find an unlawful failure to con-
sider in violation of Section 8(a)(3), in situations where 

the employer would not have hired anyone, for nondis-
criminatory reasons. In my 
view, a failure to consider 
allegation presumes the existence of an active hiring 
process.
71 Thus, an employer do
es not meaningfully 
ﬁconsiderﬂ anyone for employment unless the employer 
is hiring. There is, accordingl
y, no discrimination in re-
gard to hire, proscribed by Section 8(a)(3), if an em-

ployer merely accepts or retains some applications, while 
discarding others, unless some of the applications sub-
 70 See Modern Electric Co.,
 327 NLRB 92 (1998). In 
Modern Elec-
tric, the Board found that the employer unlawfully refused to consider 
an applicant for an electrician position where the applicant™s resume 
was not forwarded to the hiring official for discriminatory reasons. 

However, the Board dismissed an allegation that the employer unlaw-
fully failed to hire the applicant for the position for which he was de-
nied consideration, as the employer 
proved that it would not have hired 
the discriminatee even in the 
absence of his union activities. 
71 See Delta Mechanical, Inc.,
 supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28mitted contemporaneously with those of the alleged dis-
criminatees were considered for an actual opening.
72 If an employer communicates to employees that it will 
not accept applications from union members, or will not 

accord them nondiscriminatory consideration for openings 
that may arise, however, I would find that the employer has 
thereby violated Section 8(a)(1), as such statements rea-
sonably tend to interfere with, restrain, or coerce employees 
in the exercise of their Section 7 rights, and I would order 
the employer to cease and desist.
73 No further relief would 
be ordered unless the employer subsequently hired from 
among the applications submitted contemporaneously with 
those of the alleged discriminatees.  
An 8(a)(3) violation, on the other hand, with its con-
comitant remedies of backpay and reinstatement, where 

appropriate, requires proof not only of employer conduct 
which interferes with, restrain
s, or coerces employees in 
the exercise of their Section 7 rights, but of ﬁdiscrimina-
tion in regard to hire.ﬂ As discussed above, proof of a 

hiring process is an essential 
element of such a violation. 
III. EMPLOYER AFFIRMATIVE DEFENSES 
The courts have frequently criticized the Board™s han-
dling of employer defenses in 8(a)(3) cases. For example, 
the courts have rejected findings by the Board that an 
employer unlawfully disqualified applicants pursuant to a 
rule against ﬁbatchedﬂ applications
74 and nonresponsive 
information on applications,
75 and have rejected the 
Board™s position that employee-
applicants have a Section 
7 right to put ﬁunion organizerﬂ on their application.
76 The courts have also rejected
 findings by the Board that 
an employer unlawfully disqualified applicants pursuant 

to rules against photocopied applications
77 and dual em-
ployment.
78 It seems clear from th
e foregoing that the 
reviewing courts have not accepted the Board™s assess-
ment of employer affirmative defenses. I will not com-
ment further, however, because these issues are not the 
subject of the Board™s decision today.   
                                                          
                                                           
72 See NLRB v. Fluor Daniel, Inc.,
 supra, 161 F.3d at 967 (ﬁIt cannot 
be an unfair labor practice merely fo
r an employer to harbor animus 
against union members for applying for jobs that do not existﬂ). 
73 This is the true analogue, under the Act, to the ﬁlegendary ‚No 
Irish need apply™ signs of decad
es pastﬂ cited by the majority.  
74 B E & K Construction Co. v. NLRB,
 133 F.3d 1372 (11th Cir. 
1997), denying enf. to 321 NLRB 561 (1996). 
75 Boilermakers (H. B. Zachry) v. NLRB,
 127 F.3d 1300 (11th Cir. 
1997), denying enf. in pert. part to 319 NLRB 967 (1995). 
76 Id. 
77 TIC-The Industrial Co. Southeast, Inc. v. NLRB,
 126 F.3d 334 
(D.C. Cir. 1997), denying enf. to 322 NLRB 605 (1996). 
78 Architectural Glass & Metal Co. v. NLRB,
 107 F.3d 426 (6th Cir. 
1997), denying enf. to 316 NLRB 789 (1995). Compare 
Little Rock 
Electrical Contractors, 327 NLRB 932 (1999) (dismissing failure to 
hire allegation where employer appl
ied nondiscriminatory rule against 
dual employment). 
In my view, there is at least a possibility that, in some circum-
stances, an antidual employment re
quirement would be a qualification 
for a position and thus properly part of the General Counsel™s case.  
IV. REMEDY AND COMPLIANCE ISSUES 
Many of the concerns expressed by the reviewing 
courts with the Board™s jurisprudence in this area relate 

to the remedies it has applie
d in cases where the Board 
has found a refusal to hire or to consider an applicant for 
hire. In particular, the courts have repeatedly chastised 

the Board for attempting to 
address in compliance pro-
ceedings issues which relate to the respondent™s liabil-

ity.79 The majority™s decision today represents a solid 
step forward in addressing th
ese concerns by addressing 
each element of a hiring disc
rimination violation and by 
recognizing the necessity that the General Counsel show 
some evidence related to the applicants™ qualifications. 
I am, however, concerned that some of the presumptions 
employed by the Board in compliance proceedings improp-

erly expand an employer™s remedial obligations beyond 
those necessary to make discriminatees whole for the losses 
actually suffered as a result of the discrimination against 
them. The Board™s usual remedy for an unlawful refusal to 
consider or to hire is to direct the employer to hire the dis-

criminatee into the position for which he or she applied, or 
to a substantially equivalent position if the original position 
no longer exists, and to provide backpay for the entire pe-
riod between the date of the discriminatee™s application and 
the date of a valid offer of employment.
80 Where, as in the 
case of most construction industry employers, the discrimi-
natee was hired for a specific project, the Board will pre-
sume that the discriminatee would have been transferred to 
subsequent projects and require backpay for those projects 
as well, unless the 
employer
 proves that the applicants 
would not have been transferred.
81 There is some logic to 
applying this remedy in discharge cases, where the respon-
dent had an opportunity to evaluate the discriminatee on the 
job and in comparison with coworkers. There is, however, 
no basis for applying the presumption to failure to hire 
cases, for it forces the respondent to prove why it would not 
have transferred to future jobs an applicant whom it never 

hired and whose skills it has not observed.
82  79 See Starcon, Inc. v. NLRB, 
supra, 176 F.3d at 952 (ﬁThe scope of 
the order must be determined before the order is entered, not after-
wards. . . . We can hardly do this when
 the order is as tentative, and its 
practical scope and operation as inde
finite, as the order is here.ﬂ); NLRB v. Fluor Daniel, Inc.,
 supra, 161 F.3d at 969 (ﬁ[d]etermining the 
scope of an employer™s liability in 
compliance proceedings seems to us 
counterintuitive, even backwardsﬂ); Ultrasystems Western Construc-
tors, Inc. v. NLRB, supra, 18 F.3d at 259 (recognizing that an issue 
which relates to liability ﬁshould not 
be omitted from consideration in 
the liability phase on the basis that it can
 just as easily be addressed in a 
compliance proceedingﬂ).  
80 See, e.g., 
Casey Electric, Inc., 
313 NLRB 774 (1994).  
81 Id. See also 
Dean General Contractors,
 285 NLRB 573 (1987). 
82 Because the issue arises in the compliance context, the presump-
tion also raises due-process concerns. Typically, the General Counsel™s 
compliance evidence is presented by a compliance officer, whose 
summary of the evidence, combined 
with the presumption, completes 
the General Counsel™s case. In many cases, the respondent is then left 
to make its defense without discover
y or the benefit of cross-examining 
the discriminatees during the General Counsel™s case.  
 FES 29ﬁIt is, of course, settled law 
that a presumption adopted 
and applied by the Board must rest on a sound factual 
connection between the proved and inferred facts.ﬂ
83 As the Supreme Court explained mo
re than 50 years ago in 
Republic Aviation Corp. v. NLRB,
84 ﬁ[l]ike a statutory presumption or one established by regulation, the validity 
[of a presumption adopted by the Board through adjudi-
cation], depends upon the rationality between what is 
proved and what is inferred.ﬂ
85 And, ﬁ[w]here such a 
nexus is lacking, the presumption is invalid.ﬂ
86 In par-
ticular, the Board, in adopting a presumption, ﬁis not free 
to ignore statutory language by creating a presumption 
on grounds of policy to avoid the necessity for finding 
that which the legislature 
requires to be found.ﬂ
87 The Board™s authority to remedy unfair labor practices is 
prescribed by the Act, which authorizes the Board to issue 

orders requiring the respondent ﬁto cease and desist from 
such unfair labor practice, and to take such affirmative ac-
tion including reinstatement of employees with or without 
backpay, as will effectuate the policies of [the Act].ﬂ
88 The Board™s remedial orders s
hould ﬁmake employees only 
whole, and not more, by ‚restoring the economic status quo 
that would have obtained but for the company™s wrongful 
[action]™ . . . . The order in the first instance, even though 
general, must nevertheless be congruent with the scope of 
discrimination, so that its enforcement neutralizes the dis-

crimination, and does not go beyond.ﬂ
89 Applying these principles, I have substantial doubts 
concerning the fairness of the Board™s presumptions re-
garding an employer™s reinstatement and backpay obliga-
tions in hiring discrimination cases. In the case of an 
employee who is unlawfully discharged in violation of 
Section 8(a)(3), it is reasona
ble to expect that the em-
ployee would have remained on the payroll, in the ab-
sence of the unlawful discrimination, and to provide for a 
commensurate award of backpa
y. Moreover, in the event 
that this presumption is inaccu
rate in a particular case, 
the employer is the party with the information relevant to 

the issue. Accordingly, it is
 not unfair to place on the 
employer the burden of rebutting the presumption. 
The circumstances are quite 
different, however, in a 
case of hiring discrimination. There, the Board must pro-
ject the future of an individual who never worked for the 

employer and has no work history with that employer to 
                                                          
                                                           
83 NLRB v. Baptist Hospital,
 442 U.S. 773, 787 (1979) (questioning 
validity of presumption that solicita
tion activity outside of immediate 
patient care areas does not interfere 
with the delivery of patient care 
services). 
84 324 U.S. 793 (1945). 
85 Id. at 804Œ805. 
86 Painters Local 829 v. NLRB,
 762 F.2d 1027, 1034 (D.C. Cir. 1985), de-
nying enf. to 267 NLRB 858 (1983), on remand 278 NLRB 319 (1986). See 
generally McCormick, 
Evidence, supra, § 347 at 476Œ479.  
87 Painters Local 829 v. NLRB,
 supra, 762 F.2d at 1034. 
88 29 U.S.C. § 160(c). 
89 Ultrasystems Western Constructors v. NLRB,
 supra, 18 F.3d at 258Œ259 
(quoting 
NLRB v. J. H. Rutter-Rex Mfg. Co.,
 396 U.S. 258, 263 (1969)). 
be evaluated. There is no 
basis for presuming that the 
applicant would have met the employer™s requirements 
once hired, much less that the employee would have been 

transferred from one job to another over the subsequent 
months and years. This presumption is particularly inap-
posite in cases where an empl
oyer hires on a project-by-
project basis, and does not re
tain a stable work force. 
Moreover, in contrast to the situation in a discharge case, 
the employer does not have access to any information 
concerning the applicant beyond whatever may be con-
tained in their application. 
For the foregoing reasons, I would not apply the 
Dean 
General 
presumption of continued employment in failure to 
hire or failure to consider cases. Rather, I would limit back-
pay and instatement remedies to the duration of the project 
as to which the unlawful discrimination occurred, unless the 
General Counsel can introduce evidence from which the 
factfinder can infer that the discriminatee would have been 
transferred to each claimed subsequent project. 
V. SALTING ISSUES 
The principles set forth above are, of course, applica-
ble in all hiring discrimination cases. However, a sub-
stantial portion of the hiring discrimination cases at the 

Board involve union ﬁsaltsﬂ; individuals who seek em-
ployment at least in part for the purpose of organizing the 
employer. ﬁSaltingﬂ has been defined as the practice of 
ﬁhaving union members or organizers take jobs with 
open-shop contractors to organize workers, or to harass 
or disrupt contractor operations.ﬂ
90 Consistent with these 
objectives, in at least some cases union organizers submit 
applications in the hope of be
ing rejected so that they can 
file unfair labor practice ch
arges with the Board and in-
flict legal expenses on the targeted employer in retalia-
tion for its failure to recognize the union.
91 Concerns 
over these practices have led one administrative law 
judge to conclude that alleged discriminatees in cases 
before him were not bona fide applicants but instead had 
applied for the purpose of giving the union grounds for 
filing unfair labor practice charges.
92  90 Herbert R. Northrup, ﬁ
Saltingﬂ the Contractors™ Labor Force: 
Construction Unions Organizing with NLRB Assistance
, 14 J. Lab. Res. 
469, 471Œ473 (1993). 
91 For example, the International Brotherhood of Electrical Workers™ salt-
ing manual states that the goals of a sa
lting operation included: ﬁ[t]he addi-
tion of several high-priced, non-productive journeymen [attorneys] to . . . . 
payroll; [t]he exposure of [the employer] to substantial back pay and interest 
liability plus fringe benefit accruals, if any . . . [t]he eventual placement on 
the payroll and job of a substantial number of Local 934 member-
organizers.ﬂ See 
Ippli, Inc., 
321 NLRB 463, 469 (1996). 
These tactics are especially useful in the construction industry be-
cause construction contractors are su
sceptible to ﬁtop-downﬂ organizing 
pressures not permissible in other industries. 
92 See Zeppelin Electric Co.,
 328 NLRB 452, 458 (1999); 
M. J. Me-chanical Services, 324 NLRB 812, 825 (1997). See also 
Sunland Con-
struction, Inc., 309 NLRB 1224, 1246 (1992)
 (characterizing salting 
tactics as comparable to ﬁblackmailﬂ).
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30I do not doubt that some employers unlawfully refuse 
to hire applicants, or to consider them for employment, 
because of their union activities or membership. When-
ever such violations occur, they must be taken seriously 
as they deprive employee app
licants of the full freedom 
of self-organization provided by the Act. However, there 
is no warrant for finding a violation of the Act, much less 
for imposing any remedial obligations on an employer, 
for failing to hire an individual who is not genuinely 
seeking employment. As long as parties appearing before 
the Board continue to employ these ill-advised tactics, 
the Board must take great care 
to insure that it is not ﬁco-
optedﬂ by ﬁorganized labor in
terestsﬂ and draw only the 
appropriate conclusions required by the full context of 
each case which comes before it. 
VI. APPLICATION OF CORRECT LEGAL 
STANDARD TO THE FACTS OF THIS CASE 
I join the majority in affirming the judge™s finding that the 
Respondent unlawfully failed to consider nine union appli-

cants for employment and in remanding to the judge the 

issue of whether the Respondent unlawfully failed to hire 
the nine applicants. In finding that the Respondent unlaw-
fully failed to consider the app
licants, the judge, inter alia, 
rejected the Respondent™s wage compatibility defense, 
wherein the Respondent asserted that it did not consider or 
hire the applicants because their applications indicated that 
they had previously worked for employers who paid wages 
significantly higher than the wage rate paid by the Respon-
dent. The judge found that the Respondent™s ﬁwage rate 
criteriaﬂ were a post hoc rationalization for excluding union 
supporters from employment, based on evidence that the 
criteria did not exist in writte
n form and credited testimony 
that they were not consistently
 applied. In agreement with 
the majority, I would adopt these findings. 
The judge, however, also app
ears to have found that a 
wage compatibility defense is ﬁa code word for Union or 

union organizerﬂ and hence inherently illegitimate. Any 

such finding is, of course, erroneous as a matter of law.
93 Moreover, in light of the judge™s failure to address the 

allegation that the Respondent unlawfully failed to hire 

the nine applicants for the eight welder pipefitter posi-
tions shown to have been open during the relevant period 
of time, which we are remanding to the judge, it seems 
clear that the judge could not 
have considered or decided, 
the applicability of the wage compatibility defense to that 

allegation. In these circum
stances, I understand the ma-
jority™s decision to contemplat
e that this defense, and any 
other affirmative defense, may be asserted by the Re-
spondent in connection with the remand of this case. 
 MEMBER FOX, concurring and dissenting in part. 
Although I agree with my colleagues as to the general 
framework set out in the majority opinion for analyzing and 
                                                          
 93 See J. O. Mory, Inc.,
 326 NLRB 604 (1998); 
Bay Control Services, 
315 NLRB 30 fn. 2 (1994); 
Wireways, Inc.,
 309 NLRB 245 (1992). 
litigating refusal-to-consider an
d refusal-to-hire cases, I do 
not agree with their specification of the elements of proof of 
a refusal-to-hire violation insofar as it requires the General 

Counsel to establish not only that antiunion animus contrib-
uted to the decision not to hire the alleged discriminatees, 
but also that the applicants ﬁhad experience or training rela-
tive to the announced or generally known requirements of 
the positions for hire,ﬂ or that these ﬁannounced or generally 
knownﬂ requirements were pretextual or not uniformly ad-
hered to.  In my view, this formulation suffers from two 
defects.  First, it shifts to the General Counsel a burden 
which, under the 
Wright Line
 test approved by the Supreme 
Court in 
NLRB v. Transportation Management
 Corp.,
 462 
U.S. 393 (1983), should properly be borne by the employer, 
once it has been shown that the employer has acted out of an 
unlawful motive.  Second, it seems to me likely to unneces-
sarily complicate the litigation of refusal-to-hire cases. 
In Wright Line
, 251 NLRB 1083, 1089 (1980), the 
Board announced that it would henceforth apply the fol-

lowing causation test in ﬁall casesﬂ alleging violations of 
Section 8(a)(3) or violation of Section 8(a)(1) turning on 
employer motivation: 
First, we shall require that the General Counsel make a 
prima facie
 showing sufficient to support the inference 
that protected conduct was a ﬁmotivating factorﬂ in the 
employer™s decision.  
Once this is established, the bur-
den will shift to the employer
 to demonstrate that the 
same action would have taken place even in the ab-

sence of the protected conduct. [Emphasis added.] 
As the Supreme Court stated when it approved the 
Wright 
Line
 test in 
Transportation Management
, supra, once it has 
been shown that protected conduct was a motivating factor 

in the employer™s discharge or ﬁother adverse actionﬂ taken 
against an employee, it is appropriate that the employer bear 
the burden of showing that the adverse action would have 
occurred in any event: 
The employer is a wrongdoer; he has acted out of a mo-
tive that is declared illegitimate by the statute.  It is fair 
that he bear the risk that the influence of legal and ille-
gal motives cannot be separated, because he knowingly 
created the risk and because the risk was created not by 
innocent activity but by his own wrongdoing.  [462 
U.S. at 403.] 
Applying a 
Wright Line
 analysis to refusal-to-hire 
cases, the General Counsel should be able to make out a 

violation by showing that there was an actual refusal to 
hireŠi.e., that the applicant applied for a position the 
employer was seeking to fill and was not hired for that 
positionŠand that antiunion considerations contributed 
to the decision not to hire.  At that point, the employer 
having been shown to have ﬁacted out of a motive that is 
declared illegitimate by the statute,ﬂ he should not be 
able to escape liability unless he
 can show that for le-
gitimate, nondiscriminatory reasons such as lack of 
qualifications he would not have hired the applicant even 
 FES 31absent the unlawful motive.  
As Judge Posner explained 
in his penguin hypothetical in 
Starcon, Inc.
 v. NLRB
, 176 
F.3d 948 (7th Cir. 1999), if a penguin wearing a button 
identifying himself as a voluntary union organizer ap-
plied for and was turned down for a job as a welder, and 
the General Counsel was able to prove that the employer 
would never hire anyone wearing a voluntary union or-
ganizer button, ﬁthis would be a classic mixed-motive 
case, and it would therefore be open to Starcon to prove 
that, in any event, it would never hire a penguin because 
penguins can™t weld.  But the burden of proving this 
would be on Starcon.ﬂ Id., 176 F.3d at 948. 
The problem with the majority™s test is that the burden 
does not shift to the employer once the General Counsel has 

established the refusal to hire and ﬁthat antiunion animus 
contributed to the decision not to hireﬂ (the third element of 
the majority™s test).  Rather, the burden remains on the Gen-

eral Counsel to 
additionally
 show that the applicant met cer-
tain ﬁannounced or generally knownﬂ qualifications for the 
position, or that those requirements were pretextual or were 
not uniformly adhered to.  In other words, instead of the em-
ployer having to prove that under legitimate, nondiscrimina-
tory criteria that it actually used for evaluating applicants, the 

alleged discriminatee would not have been hired, the General 
Counsel has to prove that the applicant met whatever an-
nounced or ﬁgenerally knownﬂ requirements there may have 
been for the job, and these requirements are presumed to be 
those that the employer actually utilized unless the General 
Counsel can prove otherwise.  This a significant departure 

from established procedures for litigating cases alleging vio-
lations of 8(a)(3), with potentially significant consequences 
for how such cases will be ultimately decided. 
As the Supreme Court made clear in 
Transportation 
Management,
 what is at stake in the allocation of burdens 
under 
Wright Line
 is which side bears the risk that ﬁthe 
influence of legal and illegal motives cannot be sepa-

rated.ﬂ  462 U.S. at 403.  Under 
Wright Line, that risk is 
properly placed on the employer, because he has been 
shown to have acted with an unlawful motive.  If he is 
unable to come forward with 
evidence sufficient to per-
suade the factfinder that he would have taken the same 
action for lawful reasons, he cannot escape liability.  
Under the majority™s formulation for refusal-to-hire 

cases, at least part of the risk of nonpersuasion is on the 
General Counsel rather than the employer.  I see no rea-
son for such a departure from the basic principles of 
Wright Line
 in refusal-to-hire cases. 
I am not suggesting that under an analysis consistent 
with 
Wright Line
, evidence of the ap
plicant™s qualifica-
tions for the job would never be part of the General 
Counsel™s case.  I recognize that in cases where there is 
no direct evidence of unlawful motive, and the General 
Counsel is relying on inferences drawn from other evi-
dence to establish a violation, a showing by the General 

Counsel that the alleged discriminatees were in fact 
qualified for the positions for which they applied might 
well be necessary in order to 
convince the finder of fact 
that antiunion considerations were indeed a motivating 
factor in the decision not to
 hire.  See, for example, 
WACO, Inc., 316 NLRB 73, 76 fn. 9 (1995), in which the 
Board concluded that in light of the General Counsel™s 
failure to adduce any evidence of antiunion animus and 
the judge™s finding that the applicants lacked the qualifi-
cations sought by the employer, the General Counsel had 
failed to make out a prima f
acie case that the Respondent 
refused to hire job applican
ts because of their union af-
filiation.  What I find objectionable, and contrary to 
Wright Line
, is that under the majority™s test, even where 
the General Counsel 
has established
 that union animus 
was a motivating factor in the failure to hireŠeven 
through direct evidence of unlawful motiveŠthe General 
Counsel must additionally provide proof of the appli-
cant™s qualifications in order to establish a violation. 
Contrary to the majority™s assertion, their new formu-
lation of the elements of a refusal-to-hire violation is not 

supported by Board precedent.  The Board has previ-

ously stated that: 
the elements of a discriminatory refusal-to-hire case are 

the employment application by each alleged discrimi-
natee, the refusal to hire each, a showing that each was 
or might be expected to a union supporter or sympa-
thizer, and further showings that [an] employer knew of 

or suspected such sympathy or support, maintained an 
animus against it, and refused to hire the applicant be-
cause of such animus. 
Big E™s Foodland, Inc.
, 242 NLRB 963, 968 (1979).  See 
also, e.g., Grand Rapids Press
, 327 NLRB 393, 396 (1998); 
M. J. Mechanical Services
, 324 NLRB 812, 816 (1997).  The 
Board has never said that the General Counsel must, 
in addi-
tion to showing
 that the employer refused to hire the appli-
cant because of union animus, 
show that the applicant was 
qualified for the position. The cases cited by the majority as 
consistent with their new formulationŠ
GM Electrics
, 323 
NLRB 125 (1997), and 
Casey Electric
, 313 NLRB 774 
(1994)Šsimply illustrate the point made above that the 
Board has relied on evidence that the applicants were quali-
fied for the positions as support for a finding that their union 
affiliation was a factor in the decision not to hire them. 
The Board adopted the 
Wright Line
 test for determin-
ing liability in 8(a)(3) cases in large part because various 
other tests employed by the Board and the courts had 
created widespread disagreement and controversy about 
the respective burdens of the 
parties in such cases, and 
how those burdens could be satisfied.  My concern is that 
the majority™s new formulati
on of the elements necessary 
to make out a refusal to hire, insofar as it departs from 
the 
Wright Line
 formulation, will once again signifi-
cantly complicate the prosec
ution and adjudication of 
such cases, and lead to much
 unnecessary litigation over, 
for example, what are the 
ﬁgenerally knownﬂ require-
ments for particular jobs, and what constitutes training or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32experience ﬁrelated toﬂ such
 requirements.  In accor-
dance with 
Wright Line
, I would adhere to the formula-
tion of the elements of a discriminatory refusal to hire set 
forth in 
Big E™s Foodland, 
supra, and similar cases.  Ac-
cordingly, I dissent from the portion of the majority deci-

sion, which changes that test. 
 Steven L. Sokolow 
and Patrick M. Devine, Esqs., 
for the General 
Counsel. 
Thomas R. Davies, Esq. (Harmon & Davies, P.C.), 
of Lancaster, 
Pennsylvania, for the Respondent. 
James L. Cowden, Esq. (Strokoff & Cowden, P.C
.), of Harris-
burg, Pennsylvania, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Administrative Law Judge. This 
case was tried in York, Pennsylvania, on July 20, 1998. The 
charge was filed May 20, 1996,
1 and the complaint was issued 
December 29, 1997. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION FES is a division of Thermo Power Corporation. FES has an 
office and facility in York, Pennsylvania, where it manufac-

tures industrial refrigeration equipm
ent. From this facility it 
annually sells and ships goods valued in excess of $50,000 to 
points outside the Commonwealth 
of Pennsylvania. FES admits 
and I find that it is an employer engaged in commerce within 

the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union, Plumbers and Pipefitters
 Local Union 520, is a labor organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
On February 9, 1996, six union members applied for employ-
ment with FES, three more applied on March 29, and one member 
applied on April 24. None of these were contacted or interviewed 
by Respondent and none were offered employment. The General 
Counsel alleges Respondent refuse
d to consider for employment 
and refused to hire these applicants
 in violation of Section 8(a)(1) 
and (3) of the Act because they were union members and because 
FES expected that these applicants would try to organize its em-
ployees. Respondent contends the applicants were not considered 
for nondiscriminatory reasons. 
On or about January 15, 1996, Neil ﬁChipﬂ Roche, Respondent™s 
vice president for manufacturing, signed off on a company requisi-

tion request for the hiring of five 
welder/pipefitters who could pass 
a 1-G and 6-G weld test, as well as read and understand mechanical 

drawings. He signed off on a requisition request for three more 
experienced welder/pipefitters on February 19. 
At or about the time of the first request, FES™ construction divi-
sion also decided to hire welder/pipefitters in anticipation of possi-
bly receiving a contract to do wo
rk for Pocono Produce Company. 
On February 4, FES placed a classified advertisement for welders 
and pipefitters in the York, Pennsyvania, Sunday
 News
. On February 9, Terry Peck, 
the Local 520 business agent, 
accompanied five unemployed union journeymen to FES™ of-
                                                          
                                                           
1 All dates are in 1996 unless otherwise indicated. 
fice. They wore union hats and union jackets and filed em-

ployment applications. They also videotaped this process. 
The FES construction division was not awarded the contract 
with Pocono Produce and apparently never hired anyone to fill 
the positions for which it advertised on February 4.
2  However, the union applications were also reviewed by Chip Roche, who 

decided not to interview or hire the union applicants. Roche 
was aware of the video taping by the Union on February 9, and 
discussed with other FES perso
nnel the possibility of consult-
ing with a labor attorney regarding these applications. 
On March 27, the FES manufac
turing department placed a 
classified ad in the York Daily Record, which stated: 
 FES has immediate openings for WELDERS. The ideal can-

didate will be certified to bu
ild Pressure Vessels per ASME 
Section VIII and/or have experience building Carbon Steel 

Piping Systems per ANSI B31.5. If you have strong welding 
skills, FES will train you to work on pipe and vessels 
 FES ran an identical ad on March 29. 
On March 29, Terry Peck returned to FES™ office with jour-
neymen John Ganoe and Brian 
Bathavic, who filed employ-
ment applications. Peck also submitted a resume for Thomas 

Bathavic III. Approximately 3 days later, one of the York 
newspapers ran an article about the difficulties faced by area 
employers due to a shortage of skilled labor. Roche, whose 
picture accompanied the article,
 was quoted as saying that FES 
might have to build a new plant outside of the York area due to 
a shortage of skilled labor, particularly welders. Roche was also 
quoted as worrying about where he was going to find 5 to 10 
workers to man the expansion of a York area operation.
3 Shortly after this article appeared, Union Business Agent 
Terry Peck called Roche.  Peck told Roche that he had jour-
neymen pipefitters and welders available. Roche replied that 
ﬁhe was not interested in the Union or what the Union could do 
for him or his company.ﬂ
4 Sometime during March, Terry Peck also responded to a 
newspaper advertisement placed by an employment agency, 
Personnel Express. Peck™s application and that of two other 
individuals, who apparently weren™t connected with the Union, 

were sent to FES.  Roche™
s immediate su
bordinate, Bob 
McCubbin, interviewed the other 
two applicants, but not Peck. 
Finally, union journeyman Robert Stupp submitted an employ-
ment application directly to 
FES on April 23. He was never contacted by the Company. 
FES filled all the positions covered by the January and Feb-
ruary requisitions and the March advertisements. None of the 

employees hired had the qualifica
tions set forth in the requisi-
tions or advertisements; all of
 the union applicants had these 
qualifications. Respondent also dealt with its labor shortage by 
contracting out some of its fabrication work. 
Analysis 
Discrimination in refusing to consider applications for hire 
on the basis of union membership 
or activity is discrimination 
 2 The construction division hired two welder/trainees during the first 
half of 1996; the record does not indicate in what month they were 
hired, or whether their positions co
uld have been filled by the union 
applicants. 3 Roche confirmed that he told the reporter that he was having trou-
ble finding welders. 
4 Peck™s testimony regarding this conversation is unrebutted and thus 
credited.  FES 33in regard to hire within the meaning of Section 8(a)(3).  Such 
discrimination is proved by show
ing that (1) the employer is 
covered by the Act; (2) that the employer at the time of alleg-

edly illegal conduct was hiring or 
had concrete plans to hire; (3) 
that antiunion animus contributed
 to the decision not to con-
sider, interview or hire an applicant; and (4) that the applicant 
was a bona fide applicant
, 3E Co., 322 NLRB 1058, 1061Œ1062 
(1997), NLRB v. Ultrasystems Western Contractors
, 18 F.3d 251, 256 (4th Cir. 1994), enfg. in part, denying enforcement in 
part, and remanding 
Ultrasystems Western Contractors [I]
, 310 NLRB 545 (1993), quoted in 
Ultrasystems Westem Contractors 
[II],
 316 NLRB 1243 (1993). Pursuant to Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), the 
General Counsel must show that antiunion sentiment was a 
substantial factor in the employ
er™s decision. If he does so, the 
employer must prove its affirma
tive defense that it would have 
taken the same action even if the employees had not engaged in 
protected activity. 
In the instant matter, Respondent
 does not dispute that it was 
covered by the Act. The record also shows that it hired a num-
ber of employees soon after the union members applied for 
employment. The General Counsel has also established that the 
nine union members were bona fide applicants by proving that 
they were experienced welders and/or pipefitters, 
3E Co., supra at 1058 fn. 2 and 1062. 
Inferences of animus and discriminatory motivation may be 
warranted under all the circumstan
ces of a case, even without 
direct evidence, 
 3E Co., 322 NLRB 1058, 1062 (1997). In this case, there is direct evidence of animus and discriminatory 
motivation. While Respondent was seeking new employees, 
Peck called ﬁChipﬂ Roche and informed him that the Union had 
journeymen pipefitter and welders available with the qualifica-
tions mentioned in FES™ empl
oyment advertisements. Roche 
responded by telling Peck he was not interested. 
There is also indirect evidence from which I infer antiunion 
animus and discriminatory moti
ve. Respondent advertised for 
skilled welders. When presented with applications from union 
members/voluntary organizers, 
who had such qualifications, 
FES decided to hire individuals
 who were significantly less 
qualified. Respondent™s assertion that it prefers to hire indi-
viduals with basic skills and then train them ﬁthe FES wayﬂ is 
belied by the advertisements.  These advertisements lead me to 
conclude that if individuals with the skills listed had applied for 
a job at FES and hadn™t indicate
d that they intended to organ-
ize, they would have been considered for employment. 
FES contends that it decided not to interview or contact any 
of the union applicants after determining that they were not a 
ﬁgood fitﬂ for FES employment. Th
e criteria it claims to have 
used consists of the level of e
ffort put into their applications, 
whether their applications were complete, ﬁwage rate compati-
bilityﬂ and stability in prior employment. I find these criterion 
to be pretexts for discriminato
ry hiring practices. The finding of 
such a pretext supports the infe
rence of antiunion animus and 
discriminatory motive, 
Fluor Daniel, Inc.,
 304 NLRB 970 
(1991). The criteria by which Ro
che claims he disqualified the union applicants do not exist in written form and are not strictly 
adhered to. There is no evidence they were ever applied to any 
applicants other than the Local 520 ﬁsalts.ﬂ
5 The criterion thus 
                                                          
                                                           
5 There is also no evidence that Resp
ondent inquired as to whether the 
union applicants would be willing to work at its wage rates, or whether any 
of them would not have been willing to work for FES at these rates. 
appear to be posthoc justific
ations for disqualifying a union 
applicant or potential union orga
nizer. FES™ disqualification of 
individuals for ﬁwage rate incompatibilityﬂ is merely a code 
word for Union or union organizers.
6 I therefore conclude that the General Counsel has met its prima 
facie case of proving that 9 of the 10 union applicants were not 
hired for discriminatory reasons. There is no evidence, however, 
that Respondent was aware that Robert Stupp, who applied on 
April 24, was a union member or organizer. I therefore dismiss the 
complaint with regard to Stupp. On the other hand, I infer that 
Respondent knew or suspected that
 John Ganoe, Brian Bathavic, 
and Thomas Bathavic were union or
ganizers (or salts) from the fact 
that business agent Peck accompan
ied the first two to FES™ office 
and submitted the latter™s resume. 
For many of the same reasons, I conclude that Respondent has 
not made out a legitimate affirmative defense.
7  For example, Re-
spondent contends that it adopted 
its ﬁwage compatibilityﬂ criterion 
as the result of its earlier experience in hiring several laid-off union 
employees from York International Company. FES contends that 
because these employees returned 
to work when recalled by York, 
it would never consider hiring em
ployees who have made signifi-
cantly higher wages elsewhere. 
I find the testimony that FE
S adopted a nondiscriminatory 
hiring policy as the result of this experience not to be credible. 
It is hardly surprising that the York employees returned to 
York, when that company recalled them. I do not believe that 
their departure was una
nticipated by FES. 
If FES is concerned that union employees will leave for the 
first job available to them at union scale, it has alternatives to 
discriminating against them in
 employment. As the Supreme 
Court noted in 
Town & Country Electric
, 116 S.Ct. 450, 457 
(1995), ﬁ[a] company disturbed by legal but undesirable activ-
ity, such as quitting can offer 
its employees fixed-term con-
tracts, rather than hiring them ‚at will™ or it can negotiate with 
its workers for a notice period.ﬂ  Respondent has not pursued 
such solutions, but continues to hire its employees at will. 
Finally, even if Respondent wa
s unhappy with its experience 
with the York employees, that
 experience does not provide a 
sufficient basis for recognizing its ﬁwage compatibilityﬂ crite-
rion as a legitimate nondiscriminatory factor in considering job 
applicants. To do so would e
ssentially allow Respondent to 
avoid hiring anyone who has ever been a union journeyman.  

Moreover, NLRA cases are replete with instances in which ex-
union employees have chosen to
 work nonunion because, for 
example, they concluded that the nonunion employer provided 
steady, albeit lower wage employment. See, e.g., 
M. J. Me-
chanical Services
, 325 NLRB 1098, 1106 fn. 20 (1998). 
 6 It is not even clear that this fact
or was applied in a consistent manner. 
Bob McCubbin testified that FES hired employee Carl Knobb, who worked 
for unionized sheetmetal employers. There is no indication as to whether 
Knobb was a journeyman or apprentice, but if he was a journeyman, he too 

probably suffers from ﬁwage rate in
compatibility.ﬂ There is no indication 
that Knobb was going to try to organize Respondent™s employees. 
7 Respondent in its brief notes that
 it received 88 applications from 
individuals seeking positions as pipefitters or welders during the period 
from June 1995 though May 1996, and hired very few of them. This 
provides no grounds for an affirmative defense in that there is no indi-

cation that any other applicants had 
comparable qualifications to those 
of the alleged discriminatees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34CONCLUSIONS OF LAW 
By refusing to consider for hire applicants Brian Bathavic, 
Thomas Bathavic III, Brett 
Emerich, John Ganoe, Kevin 
Goodman, George Heckert, Terr
y E. Peck, David Wagner, and 
Richard Walker II, Respondent violated Section 8(a)(1) and (3). 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent violated Section 8(a)(1) and 
(3) of the Act by refusing to cons
ider nine applicants for employ-
ment, l shall order Respondent to consider them for hire and to 

provide backpay to those whom it would have hired but for its 
unlawful conduct.
8  In addition, if at the compliance stage of this 
proceeding it is determined that
 the Respondent would have hired 
any of these nine employee-applicants, the inquiry as to the amount 
of backpay due these individuals will include any amounts they 
would have received on 
other jobs to which the Respondent would 
later have assigned them. Finally, if at the compliance stage it is 

established that the Respondent would have assigned any of these 
discriminatees to current jobs, Re
spondent shall hire those indi-
viduals and place them in positi
ons substantially equivalent to 
those which they would have been hired for initially. 
On these findings of fact and conclusions of law and on the 
entire record, l issue the following recommended
9 ORDER The Respondent, FES (a Division of Thermo Power), York, 
Pennsylvania, its officers, agen
ts, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to consider for hire applicants on the 
basis of their union affiliation 
or based on Respondent™s belief 

or suspicion that they may enga
ge in organizing activity once 
they are hired. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                          
                                                           
8 The current state of the record is
 insufficient to determine whether 
Respondent would or would not have hired any of the applicants, if it 
had considered them on a nondiscriminatory basis. Roche testified that 
the only reason he could find for not considering applicant John Ganoe 
was his ﬁwage incompatibility.ﬂ  Respondent suggests it would not 
have hired Kevin Goodman because he
 had been fired from his last job 
and left it off his FES employment application. While the record sug-

gests that Ganoe had superior qualifi
cations to employees hired after he 
applied, Respondent will have the o
pportunity at the compliance stage 
to establish that it would not have hired him. However, it will bear the 
burden of proving that employees hire
d after the application dates of 
Ganoe and the other discriminat
ees had superior qualifications, 
H. B. 
Zachry Co., 319 NLRB 967, 968 (1995). The fact that Goodman had 
been fired by a previous employer does not necessarily mean that FES 
would not have hired him.
 Individuals who have 
been fired before are 
hired all the time, particularly when there is a labor shortage, even by 
employers who are aware of their prior employment record. With re-
gard to the shortcomings of other Union applications (i.e., incomplete 

employment history), these appear 
to have been made a disqualifying 
factor on a very selective basis by FES. 
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make whole any of the following job applicants for any 
losses they may have suffered 
by reason of Respondent™s dis-
criminatory refusal to consider them for hire as determined in 
the compliance stage of this proceeding. Offer those applicants, 
who would currently be employ
ed but for Respondent™s unlaw-ful refusal to consider them fo
r hire, employment in positions 
for which they applied. If thos
e positions no longer exist, Re-
spondent must offer these appli
cants substantia
lly equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges to which they would have been entitled if they had 
not been discriminated 
against by Respondent: 
Brian Bathavic, Thomas Bathavic III, Brett Emerich, John 

Ganoe, Kevin Goodman, George Heckert, Terry E. Peck, 
David Wagner and Richard Walker II. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(c) Within 14 days after service 
by the Region, post at its York, 
Pennsylvania facility, copies of the attached notice marked ﬁAp-
pendix.ﬂ
10 Copies of the notice, on forms provided by the Regional 
Director for Region 5, after being signed by the Respondent™s au-
thorized representative, shall be 
posted by the Respondent immedi-
ately upon receipt and maintained for 60 consecutive days in con-

spicuous places including all places
 where notices to employees are 
customarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the pendency 
of these proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since February 9, 1996. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT fail or refuse to consider for hire applicants 
on the basis of their union affiliation or based on our belief or 

suspicion that they may engage 
in organizing activity once they 
are hired. 
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FES 35WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act 
WE WILL make whole, with interest, those of the applicants 
named below who, as determined in an NLRB compliance 
proceeding, are found to have suffered economic loss as a result 
of our failure and refusal to consider them for hire: 
 Brian Bathavic, Thomas Bathavic III, Brett Emerich, John 
Ganoe, Kevin Goodman, George Heckert, Terry E. Peck, 
David Wagner and Richard Walker II. 
 WE WILL offer those applicants listed above who would be 
currently employed by us, but for our unlawful refusal to consider 

them for employment, employment
 in positions for which they 
applied. If those positions no longer
 exist, we will offer them em-
ployment in substantially equivalent positions, without prejudice to 
seniority or any other rights or privileges to which they would have 
been entitled if we had not discriminated against them. 
WE WILL notify in writing all 
applicants listed above that 
any future job application will 
be considered in a nondiscrimi-
natory manner. 
 FES (A DIVISION OF THERMO POWER) 
  